Exhibit 10.86

AMENDMENT NO. 3 TO

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 25, 2014, is entered into by and among ENCORE
CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders party hereto, and SUNTRUST
BANK, as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swingline Lender and Issuing Bank.

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of November 5, 2012
(as amended by that certain Amendment No. 1 and Limited Waiver to Amended and
Restated Credit Agreement dated as of May 9, 2013, as further amended by that
certain Amendment No. 2 to Amended and Restated Credit Agreement dated as of
May 29, 2013, as the same may be further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended revolving credit and term loan
facilities to the Borrower;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
set forth herein, and the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders have agreed to such requests,
subject to the terms and conditions of this Amendment;

WHEREAS, the parties hereto desire to have each of UBS AG, Stamford Branch and
CTBC Bank Corp. (USA) (collectively, the “New Lenders”) become a party to the
Credit Agreement in its capacity as a “Lender” and to have all rights, benefits
and obligations of a Lender under the Credit Agreement and the other Loan
Documents; and

WHEREAS, the New Lenders, by executing this Amendment, desire to be joined to
the Credit Agreement and become a “Lender” under the Credit Agreement and the
other Loan Documents with all of the rights and benefits of a Lender under the
Credit Agreement and the other Loan Documents, and be bound by all of the terms
and provisions (and subject to all of the obligations) of a Lender under the
Credit Agreement and the other Loan Documents;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended by this Amendment.

2. Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Amendment Effective Date (as defined below)
the Credit Agreement (including Exhibits and Schedules thereto) shall be amended
so that, after giving effect to all such amendments, it reads in its entirety as
set forth in Exhibit A as attached hereto.

3. Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:



--------------------------------------------------------------------------------

(a) No Default or Event of Default has occurred and is continuing as of the date
hereof, nor will any Default or Event of Default exist immediately after giving
effect to this Amendment.

(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Amendment has been duly executed and delivered by each Loan
Party. Each of this Amendment and the Credit Agreement, as amended hereby,
constitute the valid and binding obligations of the Loan Parties, enforceable
against them in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(c) The execution and delivery of this Amendment by the Loan Parties, and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby (i) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect, (ii) will not violate
any organizational documents of, or any law applicable to, any Loan Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Credit Agreement, the Prudential Senior Secured
Note Agreement, any Material Indebtedness Agreement, any other material
agreement or other material instrument binding on any Loan Party or any of their
assets or give rise to a right thereunder to require any payment to be made by
any Loan Party, (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens (if any) created under the Loan
Documents and/or (v) will not result in a material limitation on any licenses,
permits or other governmental approvals applicable to the business, operations
or properties of the Loan Parties.

(d) The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.

(e) Without limiting the foregoing, each Loan Party hereby repeats and reaffirms
all representations and warranties made by such Loan Party in the Credit
Agreement (as amended hereby) and the other Loan Documents to which it is a
party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full, except
to the extent such representations and warranties relate to an earlier date, in
which case each Loan Party repeats and reaffirms such representations and
warranties as of such date.

4. Effective Date.

(a) This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Amendment Effective Date”) to the
satisfaction of the Administrative Agent:

(i) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Loan Parties and the Lenders;

(ii) the Borrower shall have delivered to the Administrative Agent for the
benefit of the Lenders duly executed Notes payable to any Lender requesting a
new or replacement Note;

 

- 2 -



--------------------------------------------------------------------------------

(iii) the Loan Parties shall have delivered to the Collateral Agent and the
Administrative Agent a duly executed Amendment No. 1 to Amended and Restated
Guaranty;

(iv) [reserved];

(v) the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary of each Loan Party in form and substance satisfactory to
the Administrative Agent, (a) certifying that (I) the bylaws, partnership
agreement or limited liability company agreement, or comparable organizational
documents, as applicable, of such Loan Party previously delivered to the
Administrative Agent remain true, correct and complete, have not been amended,
modified or rescinded since the date of delivery thereof and remain in full
force and effect as of the date hereof and, (II) the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents, as applicable, of such Loan Party
previously delivered to the Administrative Agent remain true, correct and
complete, have not been amended, modified or rescinded since the date of
delivery thereof and remain in full force and effect as of the date hereof,
(b) certifying and attaching (I) resolutions of its board of directors, board of
members or general partner, as applicable, authorizing the execution, delivery
and performance of this Amendment (and, in the case of the Borrower, the Credit
Agreement, as amended hereby) and the other Loan Documents to which it is a
party and (II) evidence of good standing or existence, as may be available from
the Secretary of State of the jurisdiction of organization of such Loan Party
and each other jurisdiction where such Loan Party is required to be qualified to
do business as a foreign entity, and (c) certifying the name, title and true
signature of each officer of such Loan Party executing this Amendment and the
other Loan Documents to which it is a party;

(vi) the Administrative Agent shall have received a certificate of the Chief
Financial Officer of the Borrower that, after giving effect to the amendments
contemplated hereby, the Credit Extensions made on the Closing Date (if any),
neither the Borrower nor its Subsidiaries will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
or be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated;

(vii) the Administrative Agent shall have received a certificate of a
Responsible Officer, substantially in form and substance acceptable to
Administrative Agent, certifying that (1) before and immediately after giving
effect to this Amendment, (a) the representations and warranties contained in
Article IV of the Credit Agreement (as amended hereby) are true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the Amendment Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date
and (b) no Default or Event of Default exists and is continuing, (2) attached
thereto is a revised Schedule 4.14 to the Credit Agreement setting forth the
information required under Section 4.14 of the Credit Agreement (as amended
hereby), which is a true and correct listing thereof as of the Amendment
Effective Date, (3) since December 31, 2012, there has been no event or change
which has had or could reasonably be expected to have a Material Adverse Effect,
(4) no litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries that
(y) purports to enjoin or restrain any Lender from making a Credit Extension
under the Credit Agreement (as amended hereby) or (z) could reasonably be
expected to have a Material Adverse Effect, (5) there are no consents,
approvals, authorizations, registrations or filings or orders required to be
made or obtained under any

 

- 3 -



--------------------------------------------------------------------------------

applicable rule, regulation, judgment, decree or order, or by any contractual
obligation of each Loan Party, in connection with the execution, delivery,
performance, validity and enforceability of this Amendment or the other Loan
Documents (including the Credit Agreement, as amended hereby) or any of the
transactions contemplated hereby or thereby, (6) true and correct copies of all
agreements, indentures or notes governing the terms of any Material Indebtedness
and all other material agreements, documents and instruments to which any Loan
Party or any of its assets are bound are attached to the Borrower’s public
filings with the Securities and Exchange Commission and (7) attached thereto is
a true and correct list, accurate as of the date hereof, of all Subsidiaries of
the Borrower as of the date hereof, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries and whether such
Subsidiary, as of the date hereof, is an Immaterial Subsidiary, an Unrestricted
Subsidiary and/or a Restricted Subsidiary;

(viii) the Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, tax and intellectual
property matters), in form and substance reasonably satisfactory to the
Administrative Agent, made against the Loan Parties under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code should be made to
evidence or perfect security interests in all assets of such Loan Party,
indicating among other things that the assets of each such Loan Party are free
and clear of any Lien (except for Permitted Liens);

(ix) the Administrative Agent shall have received a favorable written opinion of
(x) Pillsbury Winthrop Shaw Pittman LLC, counsel to the Loan Parties, and
(y) Polsinelli, PC, special Kansas counsel to Midland Credit Management, Inc.,
each addressed to the Administrative Agent and each of the Lenders, and covering
such matters relating to the Loan Parties, this Amendment, the Loan Documents
and the transactions contemplated herein and therein as the Administrative Agent
or the Required Lenders shall reasonably request (including enforceability of
this Amendment and the Credit Agreement (as amended hereby) attached hereto
under New York law);

(x) the Administrative Agent shall have received evidence that all fees,
expenses and other amounts owing to the Administrative Agent, SunTrust Robinson
Humphrey, Inc. and the Lenders have been paid to the Administrative Agent for
distribution to such parties in accordance with that certain engagement letter
dated January 13, 2014 executed by SunTrust Robinson Humphrey, Inc. and accepted
by the Borrower;

(xi) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to or on the Amendment Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings;

(xii) the Administrative Agent shall have received a certified copy of an
amendment to, or an amendment and restatement of, the Prudential Senior Secured
Note Agreement duly executed by each party thereto, in form and substance
acceptable to the Administrative Agent;

 

- 4 -



--------------------------------------------------------------------------------

(xiii) the Administrative Agent shall have received (a) copies of audited
consolidated financial statements for the Borrower and its Subsidiaries for the
three fiscal years of the Borrower most recently ended for which financial
statements are available and interim unaudited financial statements for each
quarterly period ended since the last audited financial statements for which
financial statements are available (provided that the filing of Form 10-K with
respect to such fiscal years and Form 10-Q with respect to such quarterly
periods by the Borrower on the website of the Securities and Exchange Commission
at http://www.sec.gov shall satisfy the requirements under this clause
(xiii)(a)) and (b) projections prepared by management of the Borrower of balance
sheets and income statements of the Borrower and its Subsidiaries, which will be
quarterly for the first year after the Closing Date, and balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries,
annually thereafter for the term of the Credit Agreement;

(xiv) the Administrative Agent shall have received a duly completed and executed
Compliance Certificate of the Borrower including pro forma calculations
establishing compliance with the financial covenants set forth in Article VI of
the Credit Agreement (as amended hereby) as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;

(xv) the Administrative Agent shall have received evidence satisfactory to it
that at least 60% of all cash collections and other receivables have been
deposited with one or more of the Lenders;

(xvi) the Administrative Agent shall have received all information the
Administrative Agent and each Lender may request with respect to the Borrower
and its Subsidiaries in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and any other “know your
customer” or similar laws or regulations;

(xvii) the Administrative Agent shall have received certificates of insurance
issued on behalf of insurers of the Loan Parties, describing in reasonable
detail the types and amounts of insurance (property and liability) maintained by
the Loan Parties, naming the Collateral Agent as additional insured on liability
policies and lender loss payee endorsements for property and casualty policies;

(xviii) the Administrative Agent shall have received a duly executed borrowing
notice from the Borrower in form and substance reasonably acceptable to the
Administrative Agent with respect to the Term Loan A, Term Loan A-1, Term Loan
A-2 and the Revolving Loans to be made or refinanced, as applicable, on the
Closing Date.

(xix) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Amendment.

(b) For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under this
Section 4 to be consented to or approved by or acceptable or satisfactory to
such Lender unless the Administrative Agent shall have received written notice
from such Lender prior to the proposed Amendment Effective Date specifying its
objection thereto.

(c) From and after the Amendment Effective Date, the Credit Agreement is amended
to read in its entirety as set forth on Exhibit A attached hereto. Upon the
Amendment Effective Date, all of the Obligations incurred under the Credit
Agreement shall, to the extent outstanding on the

 

- 5 -



--------------------------------------------------------------------------------

Amendment Effective Date, continue to be outstanding under the Credit Agreement,
as amended hereby, and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Amendment, and this Amendment shall
not constitute a substitution or novation of such Obligations or any of the
other rights, duties and obligations of the parties hereunder; provided, that on
the Amendment Effective Date, all Eurodollar Loans outstanding shall be refunded
with a like amount of Eurodollar Loans as specified by the Borrower in the
borrowing notices delivered pursuant to Section 4(a)(xviii) above. In connection
with such borrowing notices, the Administrative Agent and each Lender party
hereto waives (i) the advance notice requirement under Section 2.3 of the Credit
Agreement for Eurodollar Borrowings solely with respect to such Eurodollar
Borrowings to be funded on the Amendment Effective Date and (ii) any losses,
costs or expenses owing to such Lenders pursuant to Section 2.19 of the Credit
Agreement solely as a result of the refunding of any Eurodollar Loans on the
Amendment Effective Date. The Administrative Agent, the Lenders and the Borrower
acknowledge and agree that (x) Deutsche Bank AG, New York Branch, is making an
additional Term Loan A-1 available to the Borrower on the Amendment Effective
Date in an amount equal to $13,125,000, (y) the Aggregate Revolving Commitment
is being increased on the Amendment Effective Date to $692,550,000 and (z) the
Revolving Commitment of each of the Lenders (including the New Lenders) shall be
as set forth on Schedule II-A.

(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment Effective Date.

5. Miscellaneous.

(a) Except as herein expressly amended, and except as amended pursuant to the
document referenced in Section 4(a)(iii) above, all terms, covenants and
provisions of the Credit Agreement and each other Loan Document are and shall
remain in full force and effect and all references in any Loan Document to the
“Credit Agreement” shall henceforth refer to the Credit Agreement as amended by
this Amendment. Nothing in this Amendment or in any of the transactions
contemplated hereby (including, without limitation, the refinancing contemplated
hereby) is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations of the Borrower under the
Credit Agreement or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF THE
CREDIT AGREEMENT (AS AMENDED HEREBY) RELATING TO GOVERNING LAW, JURISIDICTION
AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE INCORPORATED HEREIN IN FULL.

(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 4 above, this Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents, or
constitute a course of conduct or dealing among the parties. The Administrative
Agent and the Lenders reserve all rights, privileges and remedies under the Loan
Documents.

(f) The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

(g) In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses, known or unknown
as of the date hereof, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

(i) Each Lender signatory hereto hereby acknowledges that it has received a copy
of Amendment No. 1 to Amended and Restated Guaranty, dated as of even date
herewith, by and among the Loan Parties and the Administrative Agent and hereby
consents to such amendment.

[Remainder of this page intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ENCORE CAPITAL GROUP, INC.

By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione Title:   President and Chief Executive Officer

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, Collateral Agent, Swingline Lender,
Issuing Bank and as a Lender By:  

/s/ Paula Mueller

Name:   Paula Mueller Title:   Director

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Christopher D. Pannacciulli

Name:   Christopher D. Pannacciulli Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Greg J. Vollmer

Name:   Greg J. Vollmer Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Lender By:  

/s/ Jonathan Banks

Name:   Jonathan Banks Title:   Managing Director By:  

/s/ Robert D. Miners

Name:   Robert D. Miners Title:   Director

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Ozan Kaya

Name:   Ozan Kaya Title:   Director By:  

/s/ Denise Chen

Name:   Denise Chen Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as Lender By:  

/s/ Michael G. Powell

Name:   Michael G. Powell Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Rita Raychaudhuri

Name:   Rita Raychaudhuri Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

BANK LEUMI USA, as Lender By:  

/s/ Alex Menache

Name:   Alex Menache Title:   Assistant Treasurer

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

FIRST BANK, as Lender By:  

/s/ Tomas Schmidt

Name:   Tomas Schmidt Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

UNION BANK, as Lender By:  

/s/ Edmund Ozorio

Name:   Edmund Ozorio Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

CATHAY BANK, CALIFORNIA BANKING CORPORATION, as Lender By:  

/s/ Kenneth Xu

Name:   Kenneth Xu Title:   Assistant Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as Lender By:  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   V.P. & General Manager

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as Lender By:  

/s/ Sandy Lee

Name:   Sandy Lee Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Irina Dimova

Name:   Irina Dimova Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as Lender By:  

/s/ Alex Rody

Name:   Alex Rody Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

FLAGSTAR BANK, as Lender By:  

/s/ Michael Blackburn

Name:   Michael Blackburn Title:   First Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY, as Lender By:  

/s/ Amy Spachner

Name:   Amy Spachner Title:   Associate Managing Director

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Lender By:  

/s/ M. James Barry, III

Name:   M. James Barry III Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

WESTERN ALLIANCE BANK, as Lender By:  

/s/ Chris Duranto

Name:   Chris Duranto Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

CTBC BANK CORP. (USA), as lender By:  

/s/ Shahid Kathrada

Name:   Shahid Kathrada Title:   First Vice President

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) confirms and agrees that the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents to which it is a
party shall continue in full force and effect, and (c) acknowledges and agrees
that such pledge and security interest in the Collateral granted by it pursuant
to such Collateral Documents shall continue to secure the Obligations purported
to be secured thereby, as amended or otherwise affected hereby.

 

ENCORE CAPITAL GROUP, INC. MIDLAND CREDIT MANAGEMENT, INC. MIDLAND INTERNATIONAL
LLC MIDLAND PORTFOLIO SERVICES, INC. MIDLAND FUNDING LLC MRC RECEIVABLES
CORPORATION MIDLAND FUNDING NCC-2 CORPORATION ASSET ACCEPTANCE CAPITAL CORP. By:
 

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione Title:   President MIDLAND INDIA LLC By:  

/s/ Glen V. Freter

Name:   Glen V. Freter Title:   Treasurer PROPEL ACQUISITION LLC PROPEL FUNDING
LLC By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione Title:   Chief Executive Officer

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

ASSET ACCEPTANCE RECOVERY SERVICES, LLC ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
ASSET ACCEPTANCE, LLC LEGAL RECOVERY SOLUTIONS, LLC By:  

/s/ Ryan Stanley

Name:   Ryan Stanley Title:   Vice President and General Manager

 

Encore Capital Group, Inc.

Signature Pages to Amendment No. 3



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement

See attached.

Exhibit A to Amendment No. 3



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 25, 2014

among

ENCORE CAPITAL GROUP, INC.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK

as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.

as Syndication Agent

FIFTH THIRD BANK

ING CAPITAL LLC

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Documentation Agents

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

Exhibit A to Amendment No. 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECOND AMENDED AND RESTATED CREDIT AGREEMENT      1    ARTICLE I
 

DEFINITIONS; CONSTRUCTION

     1        Section 1.1.  

Definitions

     1        Section 1.2.  

Classifications of Loans and Borrowings

     39        Section 1.3.  

Accounting Terms and Determination

     39        Section 1.4.  

Terms Generally

     40    ARTICLE II  

AMOUNT AND TERMS OF THE COMMITMENTS

     41        Section 2.1.  

General Description of Facilities

     41        Section 2.2.  

Revolving Loans

     41        Section 2.3.  

Procedure for Revolving Borrowings

     41        Section 2.4.  

Swingline Commitment

     42        Section 2.5.  

Term Loan Commitments; Term Loan A-2

     44        Section 2.6.  

Funding of Borrowings

     44        Section 2.7.  

Interest Elections

     45        Section 2.8.  

Optional Reduction and Termination of Commitments

     46        Section 2.9.  

Repayment of Loans

     47        Section 2.10.  

Evidence of Indebtedness

     48        Section 2.11.  

Optional Prepayments

     49        Section 2.12.  

Mandatory Prepayments

     50        Section 2.13.  

Interest on Loans

     52        Section 2.14.  

Fees

     53        Section 2.15.  

Computation of Interest and Fees

     54        Section 2.16.  

Inability to Determine Interest Rates

     54        Section 2.17.  

Illegality

     55        Section 2.18.  

Increased Costs

     55        Section 2.19.  

Funding Indemnity

     57        Section 2.20.  

Taxes

     57        Section 2.21.  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     61        Section 2.22.  

Letters of Credit

     62        Section 2.23.  

Defaulting Lenders

     67        Section 2.24.  

Incremental Credit Extensions

     69        Section 2.25.  

Maturity Extensions

     72        Section 2.26.  

Mitigation of Obligations

     75        Section 2.27.  

Replacement of Lenders

     75        Section 2.28.  

Cash Collateral For Defaulting Lenders

     75    ARTICLE III  

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     76        Section 3.1.  

Conditions To Effectiveness

     76        Section 3.2.  

Each Credit Event

     80        Section 3.3.  

Delivery of Documents

     80   

 

i



--------------------------------------------------------------------------------

ARTICLE IV  

REPRESENTATIONS AND WARRANTIES

     81        Section 4.1.  

Existence and Standing

     81        Section 4.2.  

Authorization and Validity

     81        Section 4.3.  

No Conflict; Government Consent

     81        Section 4.4.  

Financial Statements; No Material Adverse Change

     82        Section 4.5.  

Litigation and Contingent Obligations

     82        Section 4.6.  

Compliance with Laws

     82        Section 4.7.  

Investment Company Act

     83        Section 4.8.  

Taxes

     83        Section 4.9.  

Regulation U

     83        Section 4.10.  

ERISA

     83        Section 4.11.  

Ownership of Property

     83        Section 4.12.  

Accuracy of Information

     84        Section 4.13.  

Environmental Matters

     84        Section 4.14.  

Subsidiaries

     85        Section 4.15.  

Solvency

     85        Section 4.16.  

Insurance

     85        Section 4.17.  

Sanctioned Person

     85        Section 4.18.  

Anti-Terrorism; Anti-Money Laundering

     85        Section 4.19.  

Plan Assets; Prohibited Transactions

     86        Section 4.20.  

Material Agreements

     86        Section 4.21.  

No Default or Event of Default

     86    ARTICLE V  

AFFIRMATIVE COVENANTS

     86        Section 5.1.  

Financial Statements and Other Information

     86        Section 5.2.  

Notices of Default and Material Events

     89        Section 5.3.  

Conduct of Business

     89        Section 5.4.  

Compliance with Laws

     89        Section 5.5.  

Taxes

     90        Section 5.6.  

Maintenance of Properties

     90        Section 5.7.  

Inspection; Keeping of Books and Records

     90        Section 5.8.  

Insurance

     91        Section 5.9.  

Use of Proceeds

     91        Section 5.10.  

Guarantors

     91        Section 5.11.  

Collateral

     92        Section 5.12.  

Post-Closing Obligations

     93    ARTICLE VI  

FINANCIAL COVENANTS

     93        Section 6.1.  

Cash Flow Leverage Ratio

     93        Section 6.2.  

Minimum Net Worth

     93        Section 6.3.  

Interest Coverage Ratio

     94    ARTICLE VII  

NEGATIVE COVENANTS

     94        Section 7.1.  

Indebtedness

     94        Section 7.2.  

Liens

     96   

 

ii



--------------------------------------------------------------------------------

    Section 7.3.  

Merger or Dissolution

     98        Section 7.4.  

Investments and Acquisitions

     98        Section 7.5.  

Restricted Payments

     100        Section 7.6.  

Sale of Assets

     101        Section 7.7.  

Transactions with Affiliates

     102        Section 7.8.  

Subsidiary Covenants

     102        Section 7.9.  

Sale and Leaseback Transactions

     102        Section 7.10.  

Financial Contracts

     102        Section 7.11.  

Acquisition of Receivables Portfolios

     102        Section 7.12.  

Subordinated Indebtedness and Amendments to Subordinated Note Documents

     103        Section 7.13.  

Government Regulation

     104        Section 7.14.  

Rentals

     104        Section 7.15.  

Contingent Obligations

     104        Section 7.16.  

Capital Expenditures

     104        Section 7.17.  

Most Favored Lender Status

     104        Section 7.18.  

Use of Proceeds

     105    ARTICLE VIII  

EVENTS OF DEFAULT

     105        Section 8.1.  

Events of Default

     105        Section 8.2.  

Acceleration

     108    ARTICLE IX  

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     109        Section 9.1.  

Appointment; Nature of Relationship

     109        Section 9.2.  

Powers

     110        Section 9.3.  

General Immunity

     110        Section 9.4.  

No Responsibility for Loans, Recitals, Etc.

     110        Section 9.5.  

Action on Instructions of Lenders

     111        Section 9.6.  

Employment of Agents and Counsel

     111        Section 9.7.  

Reliance on Documents; Counsel

     111        Section 9.8.  

Agent’s Reimbursement and Indemnification

     111        Section 9.9.  

Notice of Default

     112        Section 9.10.  

Rights as a Lender

     112        Section 9.11.  

Lender Credit Decision

     112        Section 9.12.  

Successor Administrative Agent

     113        Section 9.13.  

Delegation to Affiliates

     114        Section 9.14.  

Co-Agents, Documentation Agent, Syndication Agent

     114        Section 9.15.  

Collateral Documents

     114        Section 9.16.  

Reports

     115        Section 9.17.  

Withholding Tax

     116        Section 9.18.  

Administrative Agent May File Proofs of Claim

     116    ARTICLE X  

MISCELLANEOUS

     117        Section 10.1.  

Notices

     117        Section 10.2.  

Waiver; Amendments

     119   

 

iii



--------------------------------------------------------------------------------

Section 10.3.  

Expenses; Indemnification

     121    Section 10.4.  

Successors and Assigns

     123    Section 10.5.  

Performance of Obligations

     127    Section 10.6.  

Governing Law; Jurisdiction; Consent to Service of Process

     128    Section 10.7.  

WAIVER OF JURY TRIAL.

     129    Section 10.8.  

Right of Setoff

     129    Section 10.9.  

Counterparts; Integration

     130    Section 10.10.  

Survival

     130    Section 10.11.  

Severability

     131    Section 10.12.  

Confidentiality

     131    Section 10.13.  

Interest Rate Limitation

     132    Section 10.14.  

Waiver of Effect of Corporate Seal

     132    Section 10.15.  

Patriot Act

     133    Section 10.16.  

Independence of Covenants

     133    Section 10.17.  

No Advisory or Fiduciary Relationship

     133   

Schedules

 

    Schedule I-A   -   Applicable Margin and Applicable Percentage     Schedule
I-B   -   Applicable Margin (Term Loan A-1)     Schedule II-A   -   Revolving
Commitment and Term Loan A Commitment Amounts     Schedule II-B   -   Term Loan
A-1 Commitment Amount     Schedule III     Extending Lenders and Non-Extending
Lenders     Schedule 2.22   -   Existing Letters of Credit     Schedule 4.8   -
  Taxes     Schedule 4.14   -   Subsidiaries     Schedule 4.20   -   Material
Agreements     Schedule 5.12   -   Post-Closing Obligations     Schedule 7.1(b)
  -   Outstanding Indebtedness     Schedule 7.2   -   Liens     Schedule 7.4(a)
  -   Permitted Investments     Schedule 7.4(b)   -   Existing Investments
Exhibits     Exhibit A   -   Form of Assignment and Acceptance     Exhibit B   -
  Form of Borrowing Base Certificate     Exhibit C   -   Form of Revolving
Credit Note     Exhibit D   -   Form of Swingline Note     Exhibit E-1   -  
Form of Term Note A     Exhibit E-2   -   Form of Term Note A-1     Exhibit E-3
  -   Form of Term Note A-2

 

iv



--------------------------------------------------------------------------------

Exhibit F-1   -   Form of U.S. Tax Compliance Certificate Exhibit F-2   -   Form
of U.S. Tax Compliance Certificate Exhibit F-3   -   Form of U.S. Tax Compliance
Certificate Exhibit F-4   -   Form of U.S. Tax Compliance Certificate Exhibit
2.3   -   Form of Notice of Revolving Borrowing Exhibit 2.4   -   Form of Notice
of Swingline Borrowing Exhibit 2.7   -   Form of Notice of
Conversion/Continuation Exhibit 3.1(b)(vi)     Form of Intercreditor Agreement
Exhibit 3.1(b)(vii)   -   Form of Secretary’s Certificate Exhibit 3.1(b)(x)   -
  Form of Officer’s Certificate Exhibit 5.1(c)   -   Form of Compliance
Certificate

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made and
entered into as of February 25, 2014, by and among ENCORE CAPITAL GROUP, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain lenders and SunTrust Bank, as the Administrative
Agent and Collateral Agent, are parties to that certain Amended and Restated
Credit Agreement dated as of November 5, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement to modify certain terms and provisions of the Existing Credit
Agreement; and

WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank and
the Swingline Lender are willing to do so;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions.

In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

“2010 Prudential Senior Secured Notes” means the 7.75% Senior Secured Notes due
September 17, 2017 issued by the Borrower pursuant to the terms of the “Original
Agreement” (as defined in the Prudential Senior Secured Note Agreement) in
connection with the Prudential Financing described in clause (i) of the
definition thereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“2011 Prudential Senior Secured Notes” means the 7.375% Senior Secured Notes due
February 10, 2018 issued by the Borrower pursuant to the terms of the “Prior
Agreement” (as defined in the Prudential Senior Secured Note Agreement) in
connection with the Prudential Financing described in clause (ii) of the
definition thereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Accounts” means and includes all of the Borrower’s and each Restricted
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower or such
Restricted Subsidiary to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guarantees with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Acquisition” means any transaction or any series of related transactions, other
than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Borrower or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered an “Acquisition”:
(a) any asset purchase consisting solely of Receivables Portfolios, (b) the
purchase of equity interests of an entity (1) the assets of which consist solely
of Receivables and other Immaterial Assets which are used by such entity in
connection with managing such Receivables, (2) which conducts no business other
than managing the Receivables held by such entity and (3) which has no
Indebtedness, (c) any asset purchase by one or more Subsidiaries of Propel
Acquisition LLC consisting solely of Tax Liens and (d) the purchase of equity
interests by any Subsidiary of Propel Acquisition LLC of an entity (1) the
assets of which consist solely of Tax Liens and other Immaterial Assets which
are used by such entity in connection with managing such Tax Liens, (2) which
conducts no business other than managing the Tax Liens held by such entity and
(3) which has no Indebtedness.

“Additional Lender” shall have the meaning given to such term in
Section 2.24(d).

“Additional Term Loan A-1 Commitment” shall mean, with respect to Deutsche Bank
AG, New York Branch, the obligation of such Lender to make an additional Term
Loan A-1 hereunder on the Closing Date in a principal amount equal to
$13,125,000.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the greater of (a) the rate per annum obtained by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage and (b) 0%.

 

2



--------------------------------------------------------------------------------

“Adjusted Operating Expenses” means, for any period of determination, total
operating expenses related to the portfolio purchasing and recovery business of
the Borrower and its Subsidiaries for such period calculated in accordance with
Agreement Accounting Principles minus stock-based compensation expense,
operating expenses related to non-portfolio purchasing and recovery business
(including operating expenses related to the tax lien business of the Borrowers
and its Subsidiaries and other non-reportable operating segments, corporate
overhead related to the management of such operating segments, and merger and
acquisition activities), one-time charges, and acquisition and integration
related operating expenses for such period.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof, and any successor Administrative Agent appointed
pursuant to the terms of this Agreement.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Advance Rate” means, for the period commencing on the Prior Closing Date to the
first Advance Rate Measurement Date, 33%, and, thereafter, for the period from
(but not including) each Advance Rate Measurement Date to the immediately
succeeding Advance Rate Measurement Date, the percentage obtained by subtracting
from the Advance Rate in effect immediately prior to the first day of such
period the difference (the “Cost Differential”, and which may be a positive or
negative number) between:

(a) the average Cost to Collect for the most recent four consecutive fiscal
quarters (for which financial statements have been delivered in accordance with
Section 5.1(a) or Section 5.1(b)) ending on or before such Advance Rate
Measurement Date; and

(b) the average Cost to Collect for the most recent four consecutive fiscal
quarters (for which financial statements have been delivered in accordance with
Section 5.1(a) or Section 5.1(b)) ending on or before the Advance Rate
Measurement Date immediately preceding such Advance Rate Measurement Date;

;provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof shall be ignored when determining the Cost
Differential on the applicable Advance Rate Measurement Date but shall be added
(or subtracted, as applicable) to the Cost Differential obtained on the
following Advance Rate Measurement Date (with any resulting fractional portion
again being ignored and added (or subtracted, as applicable) subsequently);
provided further that, except as set forth in the immediately following proviso,
in no event shall the Advance Rate ever be lower than 30% or higher than 35% and
provided further that the Advance Rate to be applied with respect to the
Estimated Remaining Collections from Debtor Receivables shall in all events be
55%. The Borrower shall set forth in reasonable detail the calculations of the
Advance Rate on the Borrowing Base Certificate when delivered in accordance with
the terms of this Agreement.

“Advance Rate Measurement Date” means each date on which the Borrower’s
financial statements required to be delivered pursuant to Section 5.1(a) or
Section 5.1(b) have been delivered.

 

3



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitment” means the aggregate principal amount of the
Revolving Commitments of all the Lenders, as may be increased or reduced from
time to time pursuant to the terms hereof. The Aggregate Revolving Commitment as
of the Closing Date is $692,550,000.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
outstanding Revolving Credit Exposure of all the Lenders.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 4.4.

“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Borrower and its Restricted Subsidiaries (including
Propel Acquisition LLC and its Restricted Subsidiaries with respect to
receivables secured by tax liens) calculated on a consolidated basis for such
period, in accordance with Agreement Accounting Principles, that are not
included in consolidated revenues by reason of the application of such
collections to principal of such receivable portfolios (for purposes of
illustration only, the Amortized Collections have been most recently identified
in the amount of (i) $534,654,000 as the “Amount applied to principal on
receivable portfolios” in the Borrower’s Non-GAAP Disclosure section of
Management Discussion & Analysis plus (ii) $70,573,000 as the “Collections
applied to receivables secured by tax liens” in the Borrower’s Consolidated
Statement of Cash Flows, in each case, for the period ended December 31, 2013 as
reflected in the Borrower’s Form 10-K for such period).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

4



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) with respect to interest on all Revolving
Loans, Term Loan A and Term Loan A-2 outstanding on such date, a percentage per
annum determined by reference to the applicable Cash Flow Leverage Ratio in
effect on such date as set forth on Schedule I-A and (b) with respect to
interest on Term Loan A-1 outstanding on such date, a percentage per annum
determined by reference to the applicable Cash Flow Leverage Ratio in effect on
such date as set forth on Schedule I-B; provided, that a change in the
Applicable Margin resulting from a change in the Cash Flow Leverage Ratio shall
be effective on the second Business Day after the date on which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level III as set forth on Schedule I-A and Schedule I-B, respectively, until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending September 30, 2012 are required to be delivered shall be at Level II as
set forth on Schedule I-A and Schedule I-B, respectively.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Cash Flow Leverage Ratio in effect on such date as set forth
on Schedule I-A; provided, that a change in the Applicable Percentage resulting
from a change in the Cash Flow Leverage Ratio shall be effective on the second
Business Day after the date on which the Borrower delivers the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Percentage shall be at Level III as
set forth on Schedule I-A until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2012 are required to be delivered shall be at Level II as set
forth on Schedule I-A.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or a Financial Assistance Problem.

“Applicable Revolver Percentage” means with respect to any Lender holding
Revolving Commitments, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Revolver Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Approved Fund” shall mean any Person (other than a natural Person) that (a) is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

5



--------------------------------------------------------------------------------

“Arrangers” shall mean, collectively, SunTrust Robinson Humphrey, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint
lead arrangers.

“Asset Sale” means, with respect to the Borrower or any Restricted Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a Sale and Leaseback Transaction, and
including the sale or other transfer of any of the capital stock or other equity
interests of such Person or any Restricted Subsidiary of such Person) to any
Person other than the Borrower or any of its Wholly-Owned Subsidiaries other
than (i) the sale of Receivables in the ordinary course of business (so long as,
after giving effect to each such sale, the Borrower makes the required
prepayments and/or reinvestment of proceeds required under Section 2.12(a)),
(ii) the sale or other disposition of any obsolete, excess, damaged or worn-out
Equipment disposed of in the ordinary course of business, (iii) leases of assets
in the ordinary course of business consistent with past practice and (iv) from
and after the Closing Date, sales or dispositions of assets outside the ordinary
course of business with an aggregate fair market value not to exceed
$20,000,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.

“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant Treasurer
or Controller of the Borrower, or such other officer of the Borrower as may be
designated by the Borrower in writing to the Administrative Agent from time to
time, acting singly.

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any of its Restricted Subsidiaries by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any of its Restricted Subsidiaries in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any of its Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum, (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum and (iv) zero. The

 

6



--------------------------------------------------------------------------------

Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the any of the rates described above in this definition shall be
effective from and including the date such change is announced as being
effective.

“Blocked Propel Subsidiary” shall mean any Subsidiary of Propel Acquisition LLC
which is subject to any of the encumbrances or restrictions described in
Section 7.8.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to (i) the lesser of (1) the Advance Rate
of Estimated Remaining Collections (exclusive of any Receivables in any
Receivables Portfolio that are not Eligible Receivables) as of the last day of
the month for which such Borrowing Base Certificate was provided and (2) the
product of the net book value of all Receivables Portfolios acquired by any Loan
Party on or after January 1, 2005 multiplied by 95%, minus (ii) the sum of
(x) the aggregate principal amount outstanding in respect of the Prudential
Senior Secured Notes plus (y) the aggregate principal amount outstanding in
respect of the Term Loans (it being understood that the Borrowing Base
Certificate provided on the date of any Credit Extension may include, on a pro
forma basis, the Receivables Portfolio(s) being acquired in connection with such
Credit Extension); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal 35% of the Total ERC Amount (without regard
to this proviso).

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit B, setting forth the Borrowing Base and the component calculations
thereof.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with Agreement Accounting
Principles, but excluding, solely for the fiscal year of the Borrower in which
each Acquisition is consummated, any such expenditures of any Person or business
acquired pursuant to such Acquisition.

 

7



--------------------------------------------------------------------------------

“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) to the Administrative
Agent for the benefit of the holder or beneficiary of such obligations cash
collateral for such obligations in Dollars (in amounts, unless otherwise
specified herein, equal to 100% of face amount or stated amount such
obligations), with a depository institution (which may include the
Administrative Agent), and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“Cash Flow Leverage Ratio” shall have the meaning specified in Section 6.1.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18, by the parent corporation
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert (other than Red Mountain Capital Partners LLC, JCF FPK
I LP or any affiliate thereof), of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission of the United States (the
“SEC”) under the Exchange Act) of 30% or more of the outstanding shares of
voting stock of the Borrower; (ii) other than pursuant to a

 

8



--------------------------------------------------------------------------------

transaction permitted hereunder, the Borrower shall cease to own, directly or
indirectly and free and clear of all Liens or other encumbrances, all of the
outstanding shares of voting stock of the Guarantors on a fully diluted basis;
(iii) the majority of the Board of Directors of the Borrower fails to consist of
Continuing Directors; or (iv) the acquisition by Red Mountain Capital Partners
LLC, JCF FPK I LP and/or any affiliate of either of them and/or any other
Persons acting in concert with any of the foregoing Persons described in this
clause (iv) of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Exchange Act) of greater than 50% of the outstanding shares of voting
stock of the Borrower. No Permitted Restructuring shall constitute a Change of
Control.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans, Swingline Loans, Term Loan A, Term Loan A-1, Term Loan A-2,
Incremental Term Loans or Extended Term Loans and (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Incremental Revolving
Commitment, Extended Revolving Commitment, a Swingline Commitment, a Term Loan A
Commitment, Term Loan A-1 Commitment or Additional Term Loan A-1 Commitment.

“Closing Date” shall mean the date on which all of the conditions set forth in
Section 4 of that certain Amendment No. 3 to Amended and Restated Credit
Agreement dated as of the date hereof among the Borrower, the Guarantors, the
Lenders party thereto and SunTrust Bank, as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank, shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Borrower or any of its Restricted Subsidiaries in or upon which
a security interest, lien or mortgage is granted (or is required to be granted
pursuant to the terms hereof) in favor of the Collateral Agent pursuant to the
Collateral Documents, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

“Collateral Agent” means SunTrust Bank in its capacity as Collateral Agent for
the Secured Parties and any successor Collateral Agent appointed pursuant to the
terms of the Intercreditor Agreement.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Mortgages
and all other security agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Borrower or any of its Restricted Subsidiaries and delivered to
the Collateral Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

 

9



--------------------------------------------------------------------------------

“Collateral Shortfall Amount” is defined in Section 8.2.

“Commitment” shall mean a Revolving Commitment, an Extended Revolving
Commitment, an Incremental Revolving Commitment, a Swingline Commitment or a
Term Loan A Commitment, a Term Loan A-1 Commitment, an Additional Term Loan A-1
Commitment or any combination thereof (as the context shall permit or require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from the chief financial
officer or treasurer of the Borrower and containing the certifications set forth
in Section 5.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued
and (iii) any extraordinary losses minus, to the extent included in Consolidated
Net Income, (a) interest income, (b) any extraordinary gains, (c) the income of
any Person (1) in which any Person other than the Borrower or any of its
Restricted Subsidiaries has a joint interest or a partnership interest or other
ownership interest and (2) to the extent the Borrower or any of its Restricted
Subsidiaries does not control the Board of Directors or other governing body of
such Person or otherwise does not control the declaration of a dividend or other
distribution by such Person, except in each case to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Restricted Subsidiaries by such Person during the relevant period and (d) the
income of any Restricted Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or distributions (including via intercompany
advances or other intercompany transactions but in each case up to and not
exceeding the amount of such income) by that Restricted Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary, all calculated
for the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, and (vi) non-cash charges arising from compensation expense as a result
of the adoption of amendments to Agreement Accounting Principles requiring
certain stock based compensation to be recorded as an expense within the
Borrower’s consolidated statement of operations, minus, to the extent included
in Consolidated Net Income, (a) interest income, (b) any extraordinary gains,
(c) the income of any Person (1) in which any Person other than the Borrower or
any of

 

10



--------------------------------------------------------------------------------

its Restricted Subsidiaries has a joint interest or a partnership interest or
other ownership interest and (2) to the extent the Borrower or any of its
Restricted Subsidiaries does not control the Board of Directors or other
governing body of such Person or otherwise does not control the declaration of a
dividend or other distribution by such Person, except in each case to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Restricted Subsidiaries by such Person during the relevant period
and (d) the income of any Restricted Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or distributions (including via
intercompany advances or other intercompany transactions but in each case up to
and not exceeding the amount of such income) by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis.

“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Borrower
and its Restricted Subsidiaries that would be reflected on a consolidated
balance sheet of Borrower prepared in accordance with Agreement Accounting
Principles as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Restricted Subsidiaries (including that portion attributable to Capital Leases)
calculated on a consolidated basis for such period, in accordance with Agreement
Accounting Principles.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles. For the avoidance of doubt, Consolidated Net Income shall exclude
any and all income and other amounts attributable to any Unrestricted Subsidiary
(other than the amount of any cash dividends or other cash distributions
actually paid during the reference period to the Borrower or any of its
Restricted Subsidiaries by an Unrestricted Subsidiary).

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Restricted Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period in accordance with Agreement Accounting Principles.

“Consolidated Tangible Assets” means Consolidated Total Assets minus any
Intangible Assets.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.

 

11



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Cost To Collect” means, with respect to any period of determination, the ratio
(expressed as a percentage) of Adjusted Operating Expenses for such period
divided by the amount of domestic cash collections related to the portfolio
purchasing and recovery business of the Borrower and its Restricted Subsidiaries
during such period.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit hereunder (including the deemed issuance of Existing Letters of Credit on
the Closing Date).

“Debtor Receivable” means a Receivable the obligor on which is subject to a
proceeding under the Bankruptcy Code of the United States of America.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

12



--------------------------------------------------------------------------------

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Laws, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed in any such case, where such ownership or action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, each Swingline
Lender and each Lender.

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Loan Termination Date.

 

13



--------------------------------------------------------------------------------

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Restricted Subsidiary of any Person organized
under the laws of a jurisdiction located in the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).

“Eligible Receivables” of any Loan Party shall mean, as of any date of
determination, (i) Receivables owned by a Loan Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Loan Party
on or after the Closing Date to the extent such Receivable is owned, or to be
purchased by such Loan Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the Collateral
Agent has, or upon purchase by such Loan Party, will have, for the benefit of
the Secured Parties, a first-priority perfected security interest pursuant to
the Collateral Documents, other than any such Receivable:

(a) that is not an existing obligation for which sufficient consideration has
been given;

(b) with respect to which such Loan Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Loan Party or assignment to such Loan Party;

(c) that has been repurchased by, or returned or put-back to, the Person from
whom such Loan Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;

(d) all or any portion of which is subject to any Lien (except the Lien in favor
of the Collateral Agent under the Collateral Documents);

(e) that is due from or has been originated by any Restricted Subsidiary or
Encore Affiliate;

(f) that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and

 

14



--------------------------------------------------------------------------------

(g) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Collateral Agent or (ii) the government of the United States of America, or any
department, agency, public corporation, or instrumentality or any agency or
instrumentality thereof, including any agency or instrumentality which is
obligated to make payment with respect to Medicare, Medicaid or other
Receivables representing amounts owing under any other program established by
federal, State, county, municipal or other local law which requires that
payments for healthcare services be made to the provider of such services in
order to comply with any applicable “anti-assignment” provisions, provider
agreement or federal, State, county, municipal or other local law, rule or
regulation.

“Encore Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person and possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of voting securities, by contract or otherwise.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equipment” means all of the Borrower’s and each Restricted Subsidiary’s present
and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.

“Equipment Financing Transactions” means the secured equipment financing
arrangements entered into by any Loan Party in the ordinary course of business
from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.

“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Loan Party anticipates to receive
from a Receivables Portfolio of a Loan Party or as otherwise referred to by the
Borrower as the total amount of “Estimated Remaining Gross Collections”,
determined and reported by the Borrower

 

15



--------------------------------------------------------------------------------

pursuant to its financial statements and other reporting to the Lenders as
described in Section 5.1 (it being understood and agreed that (i) such amount
shall be calculated by the Borrower in accordance with Agreement Accounting
Principles and in a manner consistent with the Borrower’s past practice and with
the methodology used in the reporting of Estimated Remaining Collections in the
Borrower’s public filings with the Securities and Exchange Commission, (ii) the
manner and method of computing Estimated Remaining Collections and all
assumptions made in connection therewith shall be explained to each Lender in
reasonably full detail upon such Lender’s request and (iii) any deviation from
the current method and assumptions used in computing Estimated Remaining
Collections are subject to approval by the Supermajority Lenders in their
discretion).

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in ARTICLE VIII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiaries” means each Unrestricted Subsidiary. “Excluded Swap
Obligation” means, with respect to any Guarantor, any Swap Obligation if, and to
the extent that, all or a portion of the guaranty obligations under the Guaranty
Agreement of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee obligations of such
Guarantor, or the grant by such Guarantor of the security interest under the
Pledge and Security Agreement, becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty obligation or
security interest is or becomes illegal.

 

16



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.27) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.20(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereof.

“Existing Financing Arrangements” means financing arrangements of the Borrower
or any Restricted Subsidiary (other than the transactions under the Loan
Documents and the Equipment Financing Transactions) in effect on the Closing
Date, including without limitation under the Existing Credit Agreement.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Existing Revolving Commitment Termination Date” shall mean the earliest of
(i) November 3, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loan” shall mean the Revolving Loans of any Lender that
agrees to an extension of such Revolving Loans pursuant to an Extension.

“Extended Term Loans” has the meaning assigned to such term in Section 2.25(a).

 

17



--------------------------------------------------------------------------------

“Extending Lender” means (i) a Lender with a Revolving Commitment that
terminates on the Revolving Commitment Termination Date, and its successors and
assigns and (ii) a Lender with a Term Loan A-2 that matures on the Term Loan A-2
Maturity Date, and its successors and assigns. The Extending Lenders as of the
Closing Date, together with the amount of their respective Revolving Commitments
and the outstanding principal amount of the Term Loan A-2 held by them on the
Closing Date, are identified as such on Schedule III.

“Extending Term Lender” has the meaning assigned to such term in
Section 2.25(a).

“Extension” has the meaning assigned to such term in Section 2.25(a).

“Extension Offer” has the meaning assigned to such term in Section 2.25(a).

“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the price in cash obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined in good faith by the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 147(b)(1) of the Code.

“Fee Letter” shall mean that certain fee letter, dated as of September 7, 2012,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Guarantor or to permit its
capital stock from being pledged pursuant to a pledge agreement on account of
legal or financial limitations imposed by the jurisdiction of organization of
such Foreign Subsidiary or other relevant jurisdictions having authority over
such Foreign Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

18



--------------------------------------------------------------------------------

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction;
provided that any Permitted Indebtedness Hedge shall not be a Financial Contract
so long as such Permitted Indebtedness Hedge relates to capital stock of
Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Restricted Subsidiary of any Person which is not
a Domestic Subsidiary of such Person.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with
respect to Letters of Credit issued by the Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Swingline Exposure other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government including any central bank or any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank.

“Guarantor” means each Restricted Subsidiary of the Borrower which is a party to
the Guaranty Agreement, including each Restricted Subsidiary of the Borrower
which becomes a party to the Guaranty Agreement pursuant to a joinder or other
supplement thereto, including in connection with a requirement to become a
Guarantor pursuant to the terms hereof.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of the Prior Closing Date, made by the Guarantors in favor of the Administrative
Agent for the benefit of the Holders of Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall refer to (i) each Lender in respect of its Loans, (ii) the Issuing
Bank in respect of Reimbursement Obligations, (iii) the Administrative Agent,
the Lenders and the Issuing Bank in respect of all other present and future
obligations and liabilities of the Borrower or any of its Domestic Subsidiaries
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Lender (or affiliate thereof), in respect
of all

 

19



--------------------------------------------------------------------------------

Rate Management Obligations and Banking Services Obligations of the Borrower or
any of its Restricted Subsidiaries to such Lender (or such affiliate) as
exchange party or counterparty under any Rate Management Transaction or in
connection with any Banking Services Agreements, as applicable, and (v) their
respective successors, transferees and assigns.

“Holders of Prudential Note Obligations” means the holders of the Prudential
Note Obligations from time to time and shall include their respective
successors, transferees and assigns.

“Immaterial Assets” means (a) any tangible assets acquired in a Permitted
Acquisition so long as such tangible assets do not constitute more than 5.0% of
the Purchase Price for such Permitted Acquisition and (b) Intangible Assets
acquired in such Permitted Acquisition.

“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Borrower (x) whose consolidated tangible assets (as set forth
in the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), when added to the consolidated
tangible assets of all other Immaterial Subsidiaries (as set forth in the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), do not constitute more than
5.0% of the Consolidated Tangible Assets and (y) whose consolidated net revenue,
when added to the consolidated net revenue attributable to all other Immaterial
Subsidiaries, does not constitute more than 5.0% of consolidated net revenue of
the Borrower and its Restricted Subsidiaries (in each case, as determined for
the four fiscal quarter period most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement).

“Incremental Facilities” shall have the meaning given such term in
Section 2.24(a).

“Incremental Facility Amendment” shall have the meaning given such term in
Section 2.24(d).

“Incremental Revolving Commitments” shall have the meaning given such term in
Section 2.24(a).

“Incremental Revolving Lender” shall have the meaning given such term in
Section 2.24(d).

“Incremental Term Loans” shall have the meaning given such term in
Section 2.24(a).

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or

 

20



--------------------------------------------------------------------------------

hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, bonds, debentures, acceptances, or other instruments, (v) obligations
to purchase securities or other Property arising out of or in connection with
the sale of the same or substantially similar securities or Property,
(vi) Capitalized Lease Obligations, (vii) Contingent Obligations of such Person,
(viii) reimbursement obligations under Letters of Credit, bankers’ acceptances,
surety bonds and similar instruments, (ix) Off-Balance Sheet Liabilities,
(x) obligations under Sale and Leaseback Transactions, (xi) Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts,
(xii) Rate Management Obligations and (xiii) any other obligation for borrowed
money which in accordance with Agreement Accounting Principles would be shown as
a liability on the consolidated balance sheet of such Person.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of: (1) all assets classified
as intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from
(i) Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Restricted Subsidiary or (ii) any Person if such loan, advance,
investment or receivable is outside the Borrower’s or any Restricted
Subsidiary’s normal course of business; and (3) prepaid expenses; provided that
Intangible Assets shall not include deferred court costs, deferred tax assets,
deposits under state workers compensation programs and assets of the Borrower’s
excess deferred compensation plan.

“Intellectual Property Security Agreements” means the amended and restated
intellectual property security agreements executed by the applicable Loan
Parties on the Prior Closing Date and the intellectual property security
agreements as any Loan Party may from time to time after such date make in favor
of the Collateral Agent for the benefit of the Secured Parties, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of November 5, 2012, by and among the Administrative Agent,
the Collateral Agent and the Holders of Prudential Note Obligations,
substantially in the form of Exhibit 3.1(b)(vi) attached hereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

21



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above;

(v) in the case of any Revolving Loans, no Interest Period commencing prior to
the Existing Revolving Commitment Termination Date shall extend beyond the
Existing Revolving Commitment Termination Date and no Interest Period shall
extend beyond the Revolving Commitment Termination Date; and

(vi) no Interest Period may extend beyond the Term Loan A Maturity Date (in the
case of Term Loan A), the Term Loan A-1 Maturity Date (in the case of Term Loan
A-1), or the Term Loan A-2 Maturity Date (in the case of Term Loan A-2).

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables and
other Immaterial Assets which are used by such entity in connection with
managing such Receivables, (2) which conducts no business other than managing
the Receivables held by such entity and (3) which has no Indebtedness, (b) the
purchase of equity interests by any Subsidiary of Propel Acquisition LLC of an
entity (1) the assets of which consist solely of Tax Liens and other Immaterial
Assets which are used by such entity in connection with managing such Tax Liens,
(2) which conducts no business other than managing the Tax Liens held by such
entity and (3) which has no Indebtedness and (c) Permitted Restructurings.

“Issuing Bank” shall mean (a) SunTrust Bank, in its capacity as an issuer of
Letters of Credit pursuant to Section 2.22 and (b) any other Lender with a
Revolving Commitment that, in its discretion, elects to become an Issuing Bank
with the approval of the Administrative Agent and the Borrower by agreeing
pursuant to an agreement with, and in form and substance satisfactory to, the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuing Banks.

 

22



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment (or applicable Class of
Loan or Commitment) hereunder at such time, including the latest maturity or
expiration date of any Incremental Term Loan, any Extended Term Loan, any
Incremental Revolving Commitment, any Extended Revolving Loan, or any Extended
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“LC Collateral Account” shall have the meaning assigned to such term in
Section 2.12(c).

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount equal to $10,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24(a),
and the Extending Lenders and the Non-Extending Lenders.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

 

23



--------------------------------------------------------------------------------

“Lien” shall mean any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).

“Loan Documents” shall mean, collectively, means this Agreement, the LC
Documents, the Collateral Documents, the Guaranty Agreement, the Intercreditor
Agreement and all other documents, instruments, notes (including any Notes
issued to any Lender (if requested)) and agreements executed in connection
herewith or therewith or contemplated hereby or thereby, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Loan Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time; “Loan Parties” means each Loan Party, collectively.

“Loans” shall mean all Revolving Loans, all Swingline Loans, the Term Loan A,
Term Loan A-1 and Term Loan A-2 in the aggregate or any of them, as the context
shall require.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower, or the Borrower and its Restricted Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Restricted Subsidiary
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders
thereunder or their rights with respect to the Collateral.

“Material Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary in an outstanding principal amount of $10,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

 

24



--------------------------------------------------------------------------------

“Minority Investment” of a Person (the “investing person”) means an Investment
by the investing person in capital stock of another Person (the “target person”)
where the target person is not, and immediately following such Investment does
not become, a Subsidiary of the investing person.

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means each of those certain mortgages and deeds of trust as are
entered into by the Loan Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are requested by, and
in form and substance reasonably acceptable to, the Administrative Agent from
time to time.

“Mortgaged Properties” means each Loan Party’s real Property with a book value
equal to or in excess of $1,000,000.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated or has been
obligated within the past six years to make contributions.

“Net Cash Proceeds” means, with respect to any sale or other disposition of
Property of the Borrower or any Restricted Subsidiary by any Person, cash
(freely convertible into Dollars) received by such Person or any Restricted
Subsidiary of such Person from such disposition of Property (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such disposition of Property),
or conversion to cash of non-cash proceeds (whether principal or interest,
release of escrow arrangements or otherwise) received from any such disposition
of Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

25



--------------------------------------------------------------------------------

“Non-Extending Lender” means (i) a Lender with a Revolving Commitment that
terminates on the Existing Revolving Commitment Termination Date, and its
successors and assigns and (ii) a Lender with a Term Loan A that is not
extending the maturity date thereof pursuant to the terms hereof, and its
successors and assigns. The Non-Extending Lenders as of the Closing Date,
together with the amount of their respective Revolving Commitments and the
outstanding principal amount of the Term Loan A held by them on the Closing
Date, are identified as such on Schedule III.

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
each Term Note A and each Term Note A-1.

“Notice of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean all Loans, all Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower or
any other Loan Party to the Administrative Agent, any Lender, the Swing Line
Lender, the Issuing Bank, the Arrangers, any affiliate of the Administrative
Agent, any Lender, the Swing Line Lender, the Issuing Bank or the Arrangers, or
any indemnitee under the provisions of Section 10.3 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any other Loan Party under this
Agreement or any other Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

26



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

“Officer’s Certificate” means a certificate of an Authorized Officer or of any
other officer of the Borrower whose responsibilities extend to the subject
matter of such certificate.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” has the meaning specified in clause (d) of Section 10.4.

“Patriot Act” shall have the meaning set forth in Section 10.15.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” is defined in Section 7.4.

“Permitted Foreign Subsidiary Investments/Loans” means (i) Investments by any
Loan Party in any Foreign Subsidiary and (ii) Indebtedness arising from
intercompany loans and advances made by any Loan Party to any Foreign
Subsidiary, provided, that the purpose of such Investment or Indebtedness is the
acquisition of Receivables.

 

27



--------------------------------------------------------------------------------

“Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default exists at the time of or
immediately after giving effect to the incurrence of such Indebtedness, (b) such
Indebtedness is non-recourse at all times to the Borrower, the Guarantors and
the Domestic Subsidiaries, (c) such Indebtedness does not benefit at any time
from any direct or indirect guaranties or other credit support from the
Borrower, any Guarantor or any Domestic Subsidiary, and (d) the total principal
amount outstanding of such Indebtedness does not exceed 40% of Consolidated Net
Worth at any time.

“Permitted Indebtedness” means Indebtedness permitted by Section 7.1(n).

“Permitted Indebtedness Hedge” means any one or more derivative transactions
(including the issuance by Borrower of warrants on its capital stock and the
purchase by Borrower of an option on its capital stock) entered into
concurrently with Permitted Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Permitted Restructuring” means a transaction or series of transactions pursuant
to which the Borrower or any Restricted Subsidiary sells, assigns or otherwise
transfers Receivables and/or other assets between or among themselves, including
transfers to or mergers or consolidations with, or voluntary dissolutions or
liquidations into, newly created Wholly-Owned Subsidiaries of the Borrower or
the Restricted Subsidiaries, subject to compliance with Section 5.10 and
Section 5.11; provided that (i) no Receivables or other assets of Excluded
Subsidiaries shall be commingled with the assets of a Loan Party as a result of
such Permitted Restructuring, (ii) no such transfers shall take place from a
Loan Party to an Excluded Subsidiary or to any other Subsidiary that is not a
Loan Party and (iii) such transactions are effected for tax planning and related
general corporate purposes.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean an employee pension benefit plan, excluding any Multiemployer
Plan, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pledge and Security Agreement” means that certain Second Amended and Restated
Pledge and Security Agreement, dated as of the Prior Closing Date, by and
between the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary that is a Restricted Subsidiary.

“Prior Closing Date” means November 5, 2012.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement, indenture or similar document under which credit facilities
in the aggregate original principal or commitment amount of at least $20,000,000
are provided for.

 

 

28



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean, at any time of determination: (i) with respect to
all payments, prepayments, computations and other matters relating to a Class of
Term Loans, the percentage obtained by dividing (a) the outstanding principal
amount of Term Loans of such Class at such time by (b) the aggregate principal
amount of all Term Loans of such Class outstanding at such time; (ii) with
respect to all payments, prepayments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased (or to be purchased) therein by any
Lender or any participations in any Swingline Loans purchased (or to be
purchased) by any Lender, the percentage obtained by dividing (a) such Lender’s
Revolving Commitment at such time (or if such Revolving Commitment has been
terminated or expired, such Lender’s Revolving Credit Exposure at such time) by
(b) the sum of all Revolving Commitments of all Lenders (or if such Revolving
Commitments have been terminated or expired in accordance with the terms hereof,
the aggregate Revolving Credit Exposure of all Lenders at such time); (iii) with
respect to all payments, prepayments, computations and other matters relating to
Incremental Term Loans of any Lender, the percentage obtained by dividing
(a) the outstanding principal amount of Incremental Term Loans of such Lender at
such time by (b) the aggregate principal amount of Incremental all Term Loans
outstanding at such time and (iv) with respect to the LC Exposure or the
Swingline Exposure of any Lender, the percentage obtained by dividing (a) such
Lender’s Revolving Commitment in effect at such time (or if such Revolving
Commitment has been terminated or expired in accordance with the terms hereof,
the amount of such Revolving Commitment as in effect immediately prior to such
termination or expiration) by (b) the aggregate Revolving Commitment of all
Lenders (or if the Revolving Commitments of all Lenders have been terminated or
expired in accordance with the term hereof, the aggregate Revolving Commitment
of all Lenders as in effect immediately prior to such termination or
expiration). For all other purposes with respect to each Lender, including
indemnification and/or reimbursement obligations under Section 9.8 and
Section 10.3(d), “Pro Rata Share” shall mean, as of any date of determination,
the percentage obtained by dividing (A) an amount equal to the sum of (i) the
then outstanding principal amount of all Term Loans and Incremental Term Loans
of such Lender and (ii) the Revolving Credit Exposure of such Lender at such
time by (B) an amount equal to the sum of (i) the aggregate principal amount of
all Term Loans and all Incremental Term Loans outstanding at such time and
(ii) the aggregate Revolving Credit Exposure of all Lenders at such time. The
foregoing shall be subject to any adjustments necessary to give effect to the
requirements of Section 2.24.

“Propel” means Propel Financial Services, LLC, a Texas limited liability
company.

“Propel Acquisition” means the acquisition by Propel Acquisition LLC of the
Propel Group.

“Propel Acquisition LLC” means a Subsidiary of the Borrower that is a Delaware
limited liability company formed for the purpose of acquiring the Propel Group.

“Propel Group” means Propel and its Subsidiaries and each other entity acquired
by Propel Acquisition LLC as part of the same transaction as the acquisition of
Propel.

 

29



--------------------------------------------------------------------------------

“Propel Indebtedness” means the Indebtedness incurred by Propel Acquisition LLC
and one or more Subsidiaries of Propel Acquisition LLC in connection with the
Propel Acquisition and the on-going financing of the operations and business of
Propel Acquisition LLC and such Subsidiaries of Propel Acquisition LLC.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Prudential Financing” means, collectively (i) the issuance of Indebtedness of
the Borrower in an aggregate principal amount of $50,000,000 pursuant to the
“Original Agreement” (as defined in Prudential Senior Secured Note Agreement),
evidenced by the 2010 Prudential Senior Secured Notes, together with the
Indebtedness under the guaranties in respect thereof, secured on a pari passu
basis with the Obligations pursuant to the Intercreditor Agreement, with a
maturity date of September 17, 2017 and with the same (or no more onerous) terms
relating to amortization and other scheduled principal payments in respect of
the 2010 Prudential Senior Secured Notes as in effect on September 20, 2010 and
(ii) the issuance of Indebtedness of the Borrower in an aggregate principal
amount of $25,000,000 pursuant to the “Prior Agreement” (as defined in
Prudential Senior Secured Note Agreement), evidenced by the 2011 Prudential
Senior Secured Notes, together with the Indebtedness under the guaranties in
respect thereof, secured on a pari passu basis with the Obligations pursuant to
the Intercreditor Agreement, with a maturity date of February 10, 2018, and with
the same (or no more onerous) terms relating to amortization and other scheduled
principal payments in respect of the 2011 Prudential Senior Secured Notes as in
effect on February 10, 2011.

“Prudential Note Obligations” means the Prudential Senior Secured Notes and
other obligations of the Borrower and the Guarantors under the Prudential
Financing, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement.

“Prudential Senior Secured Note Agreement” means that certain Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 9, 2013, by and
between the Borrower, on the one hand, and the purchasers named therein, on the
other hand, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Prudential Senior Secured Notes” means, collectively, the 2010 Prudential
Senior Secured Notes and the 2011 Prudential Senior Secured Notes.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.

“Ratable Share” means, at any time, the aggregate principal amount of all Loans
outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of all Loans outstanding at such time plus (y) the aggregate
principal amount outstanding in respect of the Prudential Senior Secured Notes.

 

30



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided that any Permitted
Indebtedness Hedge shall not be a Rate Management Transaction so long as such
Permitted Indebtedness Hedge relates to capital stock of Borrower.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Receivable” of any Person shall mean a right of such Person to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Person with a group of similar rights.

“Receivables Portfolio” of any Person means any group of Receivables acquired by
such Person as part of a single transaction.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

31



--------------------------------------------------------------------------------

“Rentals” of a Person means the aggregate rent expense incurred by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or variance from the minimum funding standard allowed
under Section 412(c) of the Code.

“Reports” is defined in Section 10.3(a).

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans; provided, however, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its unused Commitments and Revolving Credit Exposure and outstanding Term Loans
shall be excluded for purposes of determining Required Lenders.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the assistant treasurer or a vice president of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; provided, that,
with respect to the financial covenants and Compliance Certificate, Responsible
Officer shall mean only the chief financial officer or the treasurer of the
Borrower.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding, except a dividend payable
solely in the Borrower’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding, other than in exchange for, or out of
the proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of other equity interests of the Borrower (other
than Disqualified Stock) and (iii) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness prior to the stated maturity thereof, other than the
Obligations, the Prudential Note Obligations and the Equipment Financing
Transactions.

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Borrower.

 

32



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II-A, as
such schedule may be amended pursuant to Section 2.24(a), and shall include an
Extended Revolving Commitment of such Lender, as the context may require, or in
the case of a Person becoming a Lender after the Closing Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, as the same may be increased or decreased pursuant
to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) February 24, 2019, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extended Revolving Commitment (and the Extended Revolving Loans
made pursuant thereto), the termination date set forth in the Extension Offer
with respect thereto.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit C, and any promissory
note issued in replacement or substitution thereof.

“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations

 

33



--------------------------------------------------------------------------------

Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender, (iii) all Banking Services
Obligations owing to any Lender or any affiliate of any Lender and (iv) the
Prudential Note Obligations; provided, that “Secured Obligations” shall not
include any Excluded Swap Obligations.

“Secured Parties” means the Holders of Obligations and the Holders of Prudential
Note Obligations, if any.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group.

“Subordinated Indebtedness” of a Person means any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Redesignation” shall have the meaning assigned thereto in the
definition of “Unrestricted Subsidiary” below.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Restricted Subsidiaries, Property which represents more than 5% of
Consolidated Tangible Assets or Property which is responsible for more than 5%
of the consolidated net revenues of the Borrower and its Restricted
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Restricted Subsidiaries as at the beginning
of the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

 

34



--------------------------------------------------------------------------------

“Supermajority Lenders” means Lenders in the aggregate having at least 66 2/3%
of the sum of the Aggregate Revolving Commitment (or, if all of the Revolving
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Revolving Credit Exposure at such time).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount equal to $10,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit D, and any promissory note
issued in replacement or substitution thereof.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tax Liens” means liens on the assets of any Person in respect of delinquent
property tax receivables.

“Term Loan Facility” shall mean the extensions of credit made under the Existing
Credit Agreement by Lenders holding a Term Loan Commitment and shall include the
extension of credit made in respect of the Additional Term Loan A-1 Commitment.

“Term Loan” shall mean (i) individually, Term Loan A, Term Loan A-1 or Term Loan
A-2 and (ii) collectively, Term Loan A, Term Loan A-1 and Term Loan A-2, and
shall include Extended Term Loans, as the context may require.

“Term Loan A” shall have the meaning set forth in Section 2.5(a).

 

35



--------------------------------------------------------------------------------

“Term Loan A Maturity Date” shall mean, the earlier of (i) November 3, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.

“Term Loan A-1” shall have the meaning set forth in Section 2.5(a).

“Term Loan A-1 Maturity Date” shall mean, the earlier of (i) February 24, 2017
or (ii) the date on which the principal amount of all outstanding Term Loans
have been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.

“Term Loan A-2” shall mean a Term Loan A that has been converted pursuant to
Section 2.5(b).

“Term Loan A-2 Maturity Date” shall mean, the earlier of (i) February 24, 2019
or (ii) the date on which the principal amount of all outstanding Term Loans
have been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.

“Term Loan Commitment” shall mean (i) individually, the Term Loan A Commitment,
the Term Loan A-1 Commitment or the Additional Term Loan A-1 Commitment and
(ii) collectively, the Term Loan A Commitment, the Term Loan A-1 Commitment and
the Additional Term Loan A-1 Commitment.

“Term Loan A Commitment” shall mean, with respect to a Lender, the obligation of
such Lender to make a Term Loan A hereunder on the Prior Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II-A. As of the Prior Closing Date, the aggregate principal amount
of all Lenders’ Term Loan A Commitments was $100,000,000.

“Term Loan A-1 Commitment” shall mean, with respect to a Lender, the obligation
of such Lender to make a Term Loan A-1 hereunder on the Prior Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II-B. As of the Prior Closing Date, the aggregate principal amount
of all Lenders’ Term Loan A-1 Commitments was $50,000,000.

“Term Note A” shall mean a promissory note of the Borrower payable to the order
of a requesting Lender in the principal amount of such Lender’s Term Loan A
Commitment, in substantially the form of Exhibit E-1, and any promissory note
issued in replacement or substitution thereof.

“Term Note A-1” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Term Loan
A-1 Commitment, in substantially the form of Exhibit E-2, and any promissory
note issued in replacement or substitution thereof.

 

36



--------------------------------------------------------------------------------

“Term Note A-2” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount set forth on Schedule III
corresponding to such Lender, in substantially the form of Exhibit E-3, and any
promissory note issued in replacement or substitution thereof.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 2.20.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary designated by the
Borrower as an “Unrestricted Subsidiary” hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary if each of the following
conditions are satisfied: (i) immediately before and after giving effect to such
designation, (x) no Default or Event of Default shall have occurred and be
continuing or shall exist and (y) the Borrower shall be in pro forma compliance
with each of the covenants set forth in ARTICLE VI as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b), as applicable, together with the
consolidating financial statements relating thereto required under
Section 5.1(d) (after giving effect to such designation of such Subsidiary as an
Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Prudential Senior Secured Note Agreement, any Incremental Facility or any
other Material Indebtedness of the Borrower or a Restricted Subsidiary pursuant
to which a Subsidiary may be designated an “Unrestricted Subsidiary” or
(y) would be a co-borrower or guarantor (or provide security or any other form
of credit enhancement) for the purpose of the Prudential Senior Secured Note
Agreement, any Incremental Facility or any other Material Indebtedness of the
Borrower or a Restricted Subsidiary, (iii) the designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the greater of (I) the
portion (proportionate to the Borrowers’ direct or indirect equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
(and any Subsidiaries thereof) and (II) the Fair Market Value of the Borrowers’
direct or indirect equity interest in such Subsidiary, in each case, at the time
that such

 

37



--------------------------------------------------------------------------------

Subsidiary is designated an Unrestricted Subsidiary and the Borrower shall be
permitted to make such Investment under Section 7.4(k) or (l), (iv) neither the
Borrower nor any Restricted Subsidiary shall at any time be directly, indirectly
or contingently liable for any Indebtedness or other liability of any
Unrestricted Subsidiary, except to the extent the same would constitute a
permitted Investment under Section 7.4(k), (v) any Subsidiary to be so
designated does not (directly, or indirectly through its own Subsidiaries or
otherwise) own any capital stock of, or own or hold any Lien on any property of,
the Borrower or any Restricted Subsidiary, (vi) such designation shall have
occurred after May 9, 2013 (and, for the avoidance of doubt, each of the
Subsidiaries of the Borrower shall initially be Restricted Subsidiaries,
regardless of whether it is existing as of May 9, 2013 or is thereafter formed
or acquired, and shall remain a Restricted Subsidiary until designated as an
Unrestricted Subsidiary in accordance with this definition) and (vii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with each of the requirements of the preceding clauses (i) through
(vi) and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that
(A) immediately before and after such Subsidiary Redesignation, no Default or
Event of Default shall have occurred and be continuing or shall exist, (B) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of such designation of any Indebtedness or
Liens of such Subsidiary existing at such time, (C) the Borrower shall be in pro
forma compliance with each of the covenants set forth in ARTICLE VI as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable,
together with the consolidating financial statements relating thereto required
under Section 5.1(d) (after giving effect to such Subsidiary Redesignation),
(D) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (E) such Subsidiary Redesignation shall
constitute a return on any Investment by the Borrower in Unrestricted
Subsidiaries that are subject to such Subsidiary Redesignation in an amount
equal to the greater of (i) the portion (proportionate to the Borrowers’ direct
or indirect equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary (and any Subsidiaries thereof) and (ii) the Fair
Market Value of the Borrowers’ direct or indirect equity interest in such
Subsidiary, in each case, at the date of such Subsidiary Redesignation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary),
(F) the Borrower shall cause the Subsidiary that is the subject of such
Subsidiary Redesignation to comply with, to the extent applicable, Section 5.10
and Section 5.11 and (G) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of the preceding clauses
(A) through (E); provided, further, that no Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. For the
avoidance of doubt, the results of operations, cash flows, assets and
indebtedness or other liabilities of Unrestricted Subsidiaries will not be taken
into account or consolidated with the accounts of any Loan Party or Restricted
Subsidiary for any purpose under this Agreement (other than for the financial
statements required to be delivered pursuant to Sections 5.1(a) and (b)) or the
other Loan Documents, including for the purposes of determining any financial
calculation contained in this Agreement.

 

38



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means (i) any Restricted Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more wholly-owned Restricted
Subsidiaries of the Borrower, or by the Borrower and one or more wholly-owned
Restricted Subsidiaries of the Borrower, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by a Person referred to in clause (i) above.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2. Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a “Revolving Loan”, “Term Loan A”, “Term Loan A-1” or “Term Loan A-2”) or
by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and Type
(e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination.

If any changes in generally accepted accounting principles are hereafter
required or permitted and are adopted by the Borrower or any of its Restricted
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request or the Administrative Agent’s request, to enter
into negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower’s and its Restricted Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. The parties hereto
agree that any such amendment entered into as a result of a change in the
accounting principles relating to the treatment of operating leases, including
the capitalization thereof, would be effected at no cost to the Borrower (other
than the reasonable attorney’s fees of the Administrative Agent). In the

 

39



--------------------------------------------------------------------------------

event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles as of the date of such amendment. Notwithstanding the foregoing, all
financial statements to be delivered by the Borrower pursuant to Section 5.1
shall be prepared in accordance with generally accepted accounting principles in
effect at such time. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Restricted Subsidiaries at “fair
value”, as defined therein.

Section 1.4. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns (including, without
limitation, a debtor in possession on its behalf), (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement; (v) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. To the extent that any of the representations and
warranties contained in ARTICLE IV under this Agreement is qualified by
“Material Adverse Effect”, then the qualifier “in all material respects”
contained in Section 3.2(b) and the qualifier “in any material respect”
contained in Section 8.1(b) shall not apply. Unless otherwise indicated, all
references to time are references to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be. Unless otherwise expressly provided herein,
all references to dollar amounts shall mean Dollars. In determining whether any
individual event, act, condition or occurrence of the foregoing types could
reasonably be expected to result in a Material Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other such
events, acts, conditions or occurrences of the foregoing types which have
occurred could reasonably be expected to result in a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities.

Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.22, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment from time to time in effect; and (v) each Lender severally
agrees to make a Term Loan to the Borrower in a principal amount not exceeding
such Lender’s Term Loan Commitment on the Prior Closing Date and on the Closing
Date (in the case of the Additional Term Loan A-1 Commitment).

Section 2.2. Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally (and
not jointly) agrees to make Revolving Loans, ratably in proportion to its Pro
Rata Share, to the Borrower, from time to time during the Availability Period,
in an aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the sum of the aggregate Revolving Credit Exposures of all
Lenders exceeding the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Borrowing Base, in each case, then in effect. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default. On the Closing Date, each of the Extending Lenders with a
Revolving Commitment immediately prior to the Closing Date agrees to extend the
termination date of its Revolving Commitment through and including the Revolving
Commitment Termination Date. The Lenders acknowledge that the Revolving
Commitment of the Non-Extending Lenders will not be extended and will terminate
on the Existing Revolving Commitment Termination Date.

Section 2.3. Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 2:00
p.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the

 

41



--------------------------------------------------------------------------------

Type of such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $250,000 or a larger multiple of
$50,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $250,000 or a larger multiple of $50,000; provided, that Base
Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed 20. Promptly following the receipt of
a Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing. The
Borrower agrees that it will not request any Revolving Borrowing to be funded or
made available to the Borrower on the Existing Revolving Commitment Termination
Date.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between (x) the lesser of (1) the Aggregate Revolving
Commitment and (2) the Borrowing Base in effect at such time minus (y) the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), and shall, on behalf of
the Borrower (which hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf) on the fifth (5th)

 

42



--------------------------------------------------------------------------------

Business Day following each Swingline Borrowing give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.7,
which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

(f) The Borrower agrees that it will not request any Swingline Borrowing to be
funded or made available to the Borrower on the Existing Revolving Commitment
Termination Date. Further, to the extent any Swingline Loans are outstanding on
the Existing Revolving Commitment Termination Date, all such Swingline Loans
shall be repaid in full on such date.

(g) If the Revolving Commitment Termination Date shall have occurred in respect
of any tranche of Revolving Commitments at a time when another tranche of
Revolving Commitments is in effect with a longer Revolving Commitment
Termination Date as a result of an Extension, then on the earlier occurring
Revolving Commitment Termination Date all then outstanding Swingline Loans shall
be repaid in full on such date.

 

43



--------------------------------------------------------------------------------

Section 2.5. Term Loan Commitments; Term Loan A-2.

(a) Subject to the terms and conditions set forth herein, certain Lenders
severally agreed to make on the Prior Closing Date (i) a single term loan to the
Borrower (the “Term Loan A”) in a principal amount equal to the Term Loan A
Commitment of such Lender and (ii) a single term loan to the Borrower (the “Term
Loan A-1”) in a principal amount equal to the Term Loan A-1 Commitment of such
Lender.

(b) On the Closing Date, each of the Extending Lenders holding a Term Loan A
immediately prior to the Closing Date agrees that such Term Loan A will be
converted into a Term Loan A-2 of like outstanding principal amount. For
purposes of this Agreement and the other Loan Documents, the Borrower and the
Lenders acknowledge the making of the Term Loan A on the Prior Closing Date and
agree that, on and after the Closing Date, the Term Loan A of each Extending
Lender shall continue to be outstanding as a Term Loan A-2 and such Term Loan
A-2 shall be a separate Class of Term Loans.

(c) Subject to the terms and conditions set forth herein, Deutsche Bank AG, New
York Branch agrees to make on the Closing Date an additional Term Loan A-1 to
the Borrower in a principal amount equal to the Additional Term Loan A-1
Commitment. Effective on the Closing Date, without constituting a novation, the
Term Loan A-1 outstanding immediately prior to the Closing Date, together with
the additional Term Loan A-1 made pursuant to the Additional Term Loan A-1
Commitment on the Closing Date, shall constitute the “Term Loan A-1”, a single,
undivided term loan outstanding under, and for all purposes of, the Credit
Agreement and the other Loan Documents.

(d) The Term Loans may be, from time to time, Base Rate Loans or Eurodollar
Loans or a combination thereof. Once repaid, Term Loans may not be reborrowed.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a

 

44



--------------------------------------------------------------------------------

corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.7. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such

 

45



--------------------------------------------------------------------------------

Notice of Conversion/Continuation requests a Eurodollar Borrowing but does not
specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one (1) month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date; provided, that, the Borrower and the Lenders agree that the
Revolving Commitments of the Non-Extending Lenders shall terminate on the
Existing Revolving Commitment Termination Date. The Term Loan Commitments (other
than the Additional Term Loan A-1 Commitment) terminated on the Prior Closing
Date upon the making of such Term Loans. The Additional Term Loan A-1 Commtiment
will terminate on the Closing Date upon the making of the additional Term Loan
A-1 pursuant to Section 2.5(c).

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable; provided that any notice of prepayment delivered by the
Borrower under this Section 2.8 may state that such notice is conditioned upon
the effectiveness of other transactions, in which case such notice may be
revoked or delayed by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied), the
Borrower may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.8 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment to an amount less than the Aggregate
Revolving Credit Exposure. Any such reduction in the Aggregate Revolving
Commitment below the principal amount of the Swingline Commitment or the LC
Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment. Any reduction or termination of Revolving Commitments pursuant to
this Section shall not be subject to reinstatement (other than increases
pursuant to Section 2.24(a). The Administrative Agent will promptly notify the
Lenders upon receipt of any written request by the Borrower to reduce or
terminate the Aggregate Revolving Commitments pursuant to this Section.

 

46



--------------------------------------------------------------------------------

(c) The Borrower may terminate the unused amount of the Revolving Commitment of
any Lender that is a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Bank or any Lender may
have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date. The Borrower and the Lenders agree that the
outstanding principal amount of all Revolving Loans held by Non-Extending
Lenders shall be due and payable (together with accrued and unpaid interest
thereon), and shall be paid to such Lenders, on the Existing Revolving
Commitment Termination Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
fifth Business Day following each Swingline Borrowing and (ii) the Revolving
Commitment Termination Date. Without limiting the foregoing, to the extent any
Swingline Loans are outstanding on the Existing Revolving Commitment Termination
Date, all such Swingline Loans shall be repaid in full on such date.

(c) The Borrower and the Lenders acknowledge that, through the Closing Date (but
without giving effect to the conversion contemplated by Section 2.5(b)), the
Borrower has repaid a portion of (i) Term Loan A in an aggregate principal
amount equal to $6,250,000 and (ii) Term Loan A-1 in an aggregate principal
amount equal to $3,125,000. The Borrower and the Lenders further acknowledge and
agree that, as of the Closing Date and after giving effect to the conversion of
a portion of the Term Loan A into Term Loan A-2 pursuant to Section 2.5(b), the
aggregate outstanding principal balance of (1) Term Loan A is $6,249,999.97 and
(2) Term Loan A-2 is $87,500,000.03. The Borrower and the Lenders further
acknowledge and agree that, immediately prior to the Closing Date, the aggregate
outstanding principal balance of Term Loan A-1 is $46,875,000, and after giving
effect to the funding of Additional Term Loan A-1 Commitment on the Closing
Date, the aggregate outstanding principal balance of Term Loan A-1 will be
$60,000,000.

(d) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Non-Extending Lenders holding the Term Loan A, on the last
Business Day of each of March, June, September and December commencing on
March 31, 2014, a principal amount equal to $6,249,999.97 multiplied by
(i) 1.25%, for the first three (3) such quarterly installments, (ii) 1.875%, for
the next four (4) quarterly installments thereafter and

 

47



--------------------------------------------------------------------------------

(iii) 2.5%, for the next eight (8) quarterly installments thereafter; provided,
that, to the extent not previously paid, the aggregate unpaid principal balance
of the Term Loan A shall be due and payable on the Term Loan A Maturity Date.
Payments under this clause (d) shall be made to each Non-Extending Lender
holding a Term Loan A based on such Lender’s Pro Rata Share thereof and all such
payments shall be adjusted from time to time to account for optional and
mandatory prepayments made hereunder.

(e) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders holding the Term Loan A-1, on the last Business Day
of each of March, June, September and December commencing on March 31, 2014, a
principal amount equal to $60,000,000 multiplied by (i) 1.25%, for the first
eight (8) such quarterly installments and (ii) 1.875%, for the next four
(4) quarterly installments thereafter; provided, that, to the extent not
previously paid, the aggregate unpaid principal balance of the Term Loan A-1
shall be due and payable on the Term Loan A-1 Maturity Date. Payments under this
clause (e) shall be made to each Lender holding a Term Loan A-1 based on such
Lender’s Pro Rata Share thereof and all such payments shall be adjusted from
time to time to account for optional and mandatory prepayments made hereunder.

(f) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders holding the Term Loan A-2, on the last Business Day
of each of March, June, September and December commencing on March 31, 2014, a
principal amount equal to $87,500,000.03 multiplied by (i) 1.25%, for the first
eight (8) such quarterly installments, (ii) 1.875%, for the next four
(4) quarterly installments thereafter and (iii) 2.5%, for the next eight
(8) quarterly installments thereafter; provided, that, to the extent not
previously paid, the aggregate unpaid principal balance of the Term Loan A-2
shall be due and payable on the Term Loan A-2 Maturity Date. Payments under this
clause (f) shall be made to each Lender holding a Term Loan A-2 based on such
Lender’s Pro Rata Share thereof and all such payments shall be adjusted from
time to time to account for optional and mandatory prepayments made hereunder.

(g) Not later than six (6) months prior to the Term Loan A-1 Maturity Date, any
Lender holding all or any portion of Term Loan A-1 shall provide written notice
to the Borrower of its election whether or not to extend the Term Loan A-1
Maturity Date in accordance with Section 2.25 for a period of two (2) years (it
being agreed that any Extension with respect to Term Loan A-1 shall be for a
minimum of two (2) years).

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and, with respect to any Eurodollar Loan, the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.8, (iv) the date of each conversion of all or a portion
thereof to another

 

48



--------------------------------------------------------------------------------

Type pursuant to Section 2.8, (v) the date and amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of such Loans and (vi) both the date and amount of
any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Revolving Credit Note, a Term Note A, a
Term Note A-1 and/or a Swingline Note, payable to the order of such Lender.

Section 2.11. Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing;
provided, that, notwithstanding anything to the contrary herein, any prepayment
of any Term Loan pursuant to this Section 2.11 shall be made on a pro rata basis
to each of Term Loan A, Term Loan A-1 and Term Loan A-2 (with the application of
such prepayment to be, as to each of Term Loan A, Term Loan A-1 and Term Loan
A-2, to principal installments thereof in inverse order of maturity).

Notwithstanding anything to the contrary in this Agreement, any notice of
prepayment delivered by the Borrower under this Section 2.11 may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

49



--------------------------------------------------------------------------------

Section 2.12. Mandatory Prepayments.

(a) Within ten (10) Business Days after the consummation of any sale or other
disposition of Property (including the sale or other disposition of Receivables)
by the Borrower or any Restricted Subsidiary if the aggregate fair market value
of the consideration received by the Borrower or its Restricted Subsidiaries for
such sale or other disposition, together with the aggregate fair market value of
the consideration received by the Borrower or its Restricted Subsidiaries for
all other such sales or other dispositions consummated during the period of
twelve consecutive months immediately preceding the consummation of such sale or
other disposition, exceeds $25,000,000, the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent and the Lenders (notifying the
Administrative Agent and the Lenders thereof and certifying the amount of Net
Cash Proceeds received from such sales or other dispositions during such
period). Unless within five (5) Business Days after receipt of such Officer’s
Certificate the Administrative Agent, on behalf of the Required Lenders, shall
have notified the Borrower of the Required Lenders’ election to forego
prepayment, then on the date that is seven (7) Business Days after the date on
which the Borrower shall have delivered such Officer’s Certificate to the
Administrative Agent and the Lenders the Borrower shall make a prepayment of the
Loans in an amount equal to the Ratable Share of the amount of Net Cash Proceeds
certified in such Officer’s Certificate (or such lesser principal amount as
shall then be outstanding), at 100% of the principal amount so prepaid.
Notwithstanding the foregoing, (i) up to 100% of the Net Cash Proceeds of such
sales or other dispositions with respect to which the Borrower shall have given
the Administrative Agent written notice (set forth in the applicable Officer’s
Certificate delivered pursuant to the first sentence of this clause (a)) of its
intention to repair or replace the Property subject to any such sale or other
disposition or invest such Net Cash Proceeds in the purchase of Property (other
than securities, unless those securities represent equity interests in an entity
that becomes a Guarantor or an Unrestricted Subsidiary permitted hereunder (and
provided that if such Guarantor or Unrestricted Subsidiary is a newly formed
Person, such Person shall promptly use the portion of the Net Cash Proceeds
received by it for the sale of its equity interests in order to purchase
Property to be used by it in its business)) to be used by one or more of the
Borrower or the Guarantors in their businesses (such repair, replacement or
investment referred to as a “Reinvestment”) within six (6) months following such
sale or other disposition, shall not be subject to the provisions of the first
two sentences of this clause (a) unless and to the extent that such applicable
period shall have expired without such repair, replacement or investment having
been made, and (ii) only the Net Cash Proceeds from sales or other dispositions
of Property (including the sale or other disposition of Receivables) with a fair
market value of the consideration received therefor in excess of $25,000,000
(above and beyond the fair market value of the consideration of the dispositions
of the Property with respect to which the Net Cash Proceeds shall have been
subject to Reinvestment) shall be subject to the provisions of the first two
sentences of this clause (a).

(b) Any prepayments made by the Borrower pursuant to Section 2.12(a) above shall
be applied by the Administrative Agent as follows: first to repay Term Loans on
a pro rata basis as to each of Term Loan A, Term Loan A-1, Term Loan A-2 and,
unless otherwise provided in the Incremental Facility Amendment applicable to
the related Incremental Term Loan, each Incremental Term Loan (with the
application of such prepayment to be, as to each of Term Loan A, Term Loan A-1,
Term Loan A-2 and Incremental Term Loan, to the remaining scheduled principal
installments owing in respect of each such Term Loan under Section 2.9(d),

 

50



--------------------------------------------------------------------------------

(e) and (f), respectively (or, in the case of Incremental Term Loans, as set
forth in the Incremental Facility Amendment applicable to the related
Incremental Term Loan), on a pro rata basis (including the final installment due
and payable on each such Term Loan)), second, to repay outstanding Swingline
Loans and third to repay outstanding Revolving Loans. All prepayments in respect
of Revolving Loans required under this clause (b) shall be accompanied by a
concurrent, automatic, irrevocable reduction and partial termination of the
Revolving Commitments in an amount equal to such required prepayment, with such
reduction and partial termination allocated ratably among the Lenders in
proportion to their respective Pro Rata Share.

(c) If at any time the Revolving Credit Exposure of all Revolving Lenders
exceeds the Aggregate Revolving Commitment then in effect, the Borrower shall
immediately repay Swingline Loans and Revolving Loans in an amount equal to such
excess (with Swingline Loans being repaid first to the full extent thereof and
next to Revolving Loans to the full extent thereof), in each case, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment of Revolving Loans shall be applied first to the
Revolving Base Rate Loans to the full extent thereof, and next to Revolving
Eurodollar Loans to the full extent thereof. If such excess is greater than the
outstanding principal amount of the Swingline Loans and Revolving Loans (such
greater amount, the “Remaining Excess Amount”), the Borrower shall Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit by depositing cash collateral in an amount equal to the Remaining Excess
Amount plus any accrued and unpaid fees thereon into a special collateral
account pursuant to arrangements satisfactory to the Administrative Agent (the
“LC Collateral Account”) at the Payment Office, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.2. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuing Bank, a Lien in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of SunTrust
Bank having a maturity not exceeding thirty (30) days. The LC Collateral Account
shall be administered in accordance with Section 2.22(g) hereof. If, after the
date that the Borrower Cash Collateralizes its reimbursement obligations
pursuant to this clause (c), (x) the Revolving Credit Exposure of all Lenders is
less than Aggregate Revolving Commitment, for a period of at least ten
(10) consecutive Business Days, and (y) no Default or Event of Default then
exists, the funds in the LC Collateral Account shall be released by the
Administrative Agent to the Borrower.

(d) If at any time the Revolving Credit Exposure of all Revolving Lenders plus
the aggregate principal amount in respect of the Term Loans then outstanding
exceeds the Borrowing Base (without giving effect to clause (ii)(y) thereof)
then in effect, the Borrower shall immediately repay the Loans (and, to the
extent applicable, Cash Collateralize its reimbursement obligations with respect
to the Letters of Credit) in an amount equal to such excess (or, if such excess
exceeds $10,000,000, the Ratable Share of such excess), together with all
accrued and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment made under this clause (d) within a Class of Loans
shall be applied first to the Base Rate Loans of such Class to the full extent
thereof, and next to Eurodollar Loans of such Class to

 

51



--------------------------------------------------------------------------------

the full extent thereof. Each prepayment required to be made under this clause
(d) shall be applied ratably between the Revolving Facility (based on the
Revolving Credit Exposure at such time) and the Term Loans then outstanding. In
the case of prepayments and Cash Collateralization required under this clause
(d) in respect of the Revolving Facility, such payments shall be applied by the
Administrative Agent first, to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Loans and third,
with respect to any Letters of Credit then outstanding, to Cash Collateralize
the Borrower’s reimbursement obligations with respect to the Letters of Credit
by depositing cash collateral in an LC Collateral Account in the manner and for
the purposes described in clause (c) above. Prepayments required under this
clause (d) in respect of the Term Loans shall be applied by the Administrative
Agent to repay Term Loans on a pro rata basis as to each of Term Loan A, Term
Loan A-1, Term Loan A-2 and, unless otherwise provided in the Incremental
Facility Amendment applicable to the related Incremental Term Loan, each
Incremental Term Loan (with the application of such prepayment to be, as to each
of Term Loan A, Term Loan A-1, Term Loan A-2 and Incremental Term Loan, to the
remaining scheduled principal installments owing in respect of each such Term
Loan under Section 2.9(d), (e) and (f), respectively (or, in the case of
Incremental Term Loans, as set forth in the Incremental Facility Amendment
applicable to the related Incremental Term Loan), on a pro rata basis (including
the final installment due and payable on each such Term Loan)). Any prepayment
in respect of Revolving Loans required under this clause (d) shall not be
required to be accompanied by, and shall not otherwise result in, a concurrent
reduction or partial termination of the Revolving Commitments in the amount of
such required prepayment.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration (in which case, such increase shall be automatic), the Borrower
shall pay interest (“Default Interest”) with respect to all Eurodollar Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Existing Revolving Commitment Termination Date (but only in the case
of Loans held by the Non-Extending Lenders), the Revolving

 

52



--------------------------------------------------------------------------------

Commitment Termination Date, the Term Loan A Maturity Date, the Term Loan A-1
Maturity Date or the Term Loan A-2 Maturity Date, as the case may be. Interest
on all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months or 90 days, respectively, on
each day which occurs every three months or 90 days, as the case may be, after
the initial date of such Interest Period, and on the Existing Revolving
Commitment Termination Date (but only in the case of Loans held by the
Non-Extending Lenders), the Revolving Commitment Termination Date, the Term Loan
A Maturity Date, the Term Loan A-1 Maturity Date or the Term Loan A-2 Maturity
Date, as the case may be. Interest on each Swingline Loan shall be payable on
the maturity date of such Loan, which shall be the fifth Business Day following
such Swingline Borrowing, on the Existing Revolving Commitment Termination Date
and on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with a Revolving Commitment a commitment fee, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I-A) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender with a Revolving Commitment, a letter of credit fee with respect
to its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s

 

53



--------------------------------------------------------------------------------

standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent (or an affiliate of the Administrative Agent), if any,
which shall be due and payable on the Closing Date.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable (i) in the
case of such fees accrued prior to the Closing Date under the Existing Credit
Agreement, on the Closing Date and (ii) in the case of such fees accrued on and
after the Closing Date, quarterly in arrears on the last day of each March,
June, September and December, commencing on March 31, 2014, on the Existing
Revolving Commitment Termination Date (but only in the case of Loans held by the
Non-Extending Lenders) and on the Revolving Commitment Termination Date (and if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided, that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand.

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other computations of interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates.

If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their (or its, as the
case may be) Eurodollar Loans for such Interest Period,

 

54



--------------------------------------------------------------------------------

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.

Section 2.17. Illegality.

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

55



--------------------------------------------------------------------------------

(iii) impose on any Lender or on the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loans made by such Lender or any Letter of Credit or any participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased cost or reduction in respect of
a period occurring more than six (6) months prior to the date that such Lender
or the Issuing Bank notifies the Borrower of such intention to claim
compensation therefor unless the circumstances giving rise to such increased
cost or reduction became applicable retroactively, in which case no such time
limitation shall apply so long as such Lender or the Issuing Bank requests
compensation within six (6) months from the date such circumstances became
applicable.

 

56



--------------------------------------------------------------------------------

Section 2.19. Funding Indemnity.

In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.19 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) For purposes of this Section, the term “Lender” includes the Issuing Bank
and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

57



--------------------------------------------------------------------------------

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

58



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

59



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.20(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

60



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19 or Section 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.18, Section 2.19 and Section 2.20 and Section 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the

 

61



--------------------------------------------------------------------------------

Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to (1) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(2) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) The Administrative Agent will promptly distribute amounts due hereunder to
the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(e), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the lesser of (i) the Aggregate Revolving Commitment and (ii) the
Borrowing Base, in each case, then in effect. Each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Issuing
Bank without recourse a participation in each Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit (i) on the Closing Date with respect to all Existing Letters of
Credit and (ii) on the date of issuance with respect to all other Letters of
Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation. To the extent that any Letters of Credit are outstanding on the
Existing Revolving Commitment Termination Date, (x) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 2.22) under
(and ratably participated in by Lenders pursuant to) the Revolving Commitments
of the Extending Lenders up to an aggregate

 

62



--------------------------------------------------------------------------------

amount not to exceed the aggregate principal amount of the unutilized Revolving
Commitments of such Extending Lenders at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (y) to
the extent not reallocated pursuant to immediately preceding clause (x), the
Borrower shall Cash Collateralize any such Letter of Credit in a manner
satisfactory to the Administrative Agent and the Issuing Bank but only up to the
amount of such Letter of Credit not so reallocated.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in ARTICLE III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 3.2 or that one or
more conditions specified in ARTICLE III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the

 

63



--------------------------------------------------------------------------------

proceeds of Revolving Loans, the Borrower shall be deemed to have timely given a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.7. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.14(d).

 

64



--------------------------------------------------------------------------------

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit as a
result of the occurrence of an Event of Default, such cash collateral so posted
(to the extent not so applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all Events of Default have been cured or
waived.

(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
calendar quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

65



--------------------------------------------------------------------------------

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of the Borrower or any waiver by the
Issuing Bank which does not in fact materially prejudice the Borrower;

(vi) Honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vii) Any payment made by the Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by (x) the Uniform Commercial Code as in effect in
the State of New York or (y) the “International Standby Practices 1998” (ISP98)
(or such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued), as
applicable;

(viii) Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(ix) The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing

 

66



--------------------------------------------------------------------------------

and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders;

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.28; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.28; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline

 

67



--------------------------------------------------------------------------------

Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
LC Exposure and Swingline Exposure are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.23(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto;

(iii) (A) No Defaulting Lender shall be entitled to receive any fee described in
Section 2.14(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive a fee described in
Section 2.14(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolver Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.28.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure or
Swingline Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

68



--------------------------------------------------------------------------------

(iv) All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolver Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) If the reallocation described in clause (iv) immediately above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.28.

(b) If the Borrower, the Administrative Agent, the each Swingline Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and the LC
Exposure and Swingline Exposure to be held pro rata by the Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.23(a)(ii), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall
not be required to fund any Swingline Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

Section 2.24. Incremental Credit Extensions.

(a) From time to time on or after the Closing Date, subject to the terms and
conditions set forth herein, the Borrower may, upon ten (10) Business Days’
prior written notice to the Administrative Agent (whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders), request to add one
or more additional tranches of term loans (the

 

69



--------------------------------------------------------------------------------

“Incremental Term Loans”) or one or more increases in the Revolving Commitments
(the “Incremental Revolving Commitments”; together with the Incremental Term
Loans, the “Incremental Facilities”), provided that at the time of the
effectiveness of each Incremental Facility Amendment (i) no Default or Event of
Default has occurred and is continuing or shall result therefrom, (ii) the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
each of the covenants set forth in ARTICLE VI as of the last day of the most
recently ended Fiscal Quarter after giving effect to such Incremental Revolving
Commitments (assuming for such purpose that such Incremental Revolving
Commitments are fully drawn at such time) or Incremental Term Loans, as
applicable, (iii) each of the conditions set forth in Section 3.2 shall have
been satisfied and (iv) the Administrative Agent shall have received from the
Borrower such legal opinions, resolutions, certificates and other documents as
the Administrative Agent may reasonably request. Notwithstanding anything to the
contrary herein, the aggregate principal amount of all Incremental Facilities on
and after the Closing Date shall not exceed the sum of $250,000,000. Each
Incremental Facility shall be in an integral multiple of $5,000,000 and be in an
aggregate principal amount that is not less than $10,000,000 in case of
Incremental Term Loans or $10,000,000 in case of Incremental Revolving
Commitments, provided that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability hereunder as set
forth above or if the Administrative Agent agrees in writing to a lesser minimum
amount. Each Incremental Facility shall rank pari passu in right of payment, and
shall have the same guarantees as, and be secured by the same Collateral
securing, all of the other Obligations hereunder.

(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term
Loan A-1 and the Term Loan A-2 and (ii) other than amortization, pricing or
maturity date, shall have the same terms as Term Loan A-2 or such other terms as
are reasonably satisfactory to the Administrative Agent; provided that (A) any
Incremental Term Loan shall not have a final maturity date earlier than the then
Latest Maturity Date and (B) any Incremental Term Loan shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the then-remaining Term Loan A-1 and Term Loan A-2.

(c) Any Incremental Revolving Commitment shall be on the same terms and
conditions as, and pursuant to the same documentation as applicable to, the
Revolving Commitments; provided that the maturity date of such Incremental
Revolving Commitment shall be no earlier than the Revolving Commitment
Termination Date. From and after the making of an Incremental Term Loan or the
addition of any Incremental Revolving Commitments pursuant to this Section, such
Incremental Term Loan and such revolving loan funded pursuant to an Incremental
Revolving Commitment shall be deemed a “Loan”, “Term Loan” and/or “Revolving
Loan”, as applicable, hereunder for all purposes hereof, and, except as set
forth in clause (b) immediately above with respect to Incremental Term Loans,
shall be subject to the same terms and conditions as each other Term Loan or
Revolving Loan made pursuant to this Agreement.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Each Lender shall have the right for a
period of ten (10) days following receipt of such notice, to elect by written
notice to the Borrower and the Administrative Agent to provide the requested
Incremental Facility by a principal amount equal

 

70



--------------------------------------------------------------------------------

to its Pro Rata Share of such Incremental Facility. Any Lender who does not
respond within such 10 day period shall be deemed to have elected not to provide
such Incremental Facility. If any Lender shall elect not to provide such
Incremental Facility pursuant to this Section 2.24, the Borrower may designate
any other bank or other financial institution (which may be, but need not be,
one or more of the existing Lenders), which agrees to provide such Incremental
Facility (any such other bank or other financial institution being called an
“Additional Lender”) and in the case of any Additional Lender, agrees to become
a party to this Agreement, provided that the Issuing Bank (in the case of an
increase through an Incremental Revolving Commitment) and the Administrative
Agent shall have consented (such consent not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Commitment if such consent would be
required under Section 10.4(b) for an assignment of Loans or Revolving
Commitments, as applicable, to such Lender or Additional Lender. Any Additional
Lender shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent. No Incremental Facility Amendment shall require the
consent of any Lenders other than the Additional Lenders and/or any existing
Lender who has elected to provide any Incremental Term Loans or increase its
Revolving Commitment with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Commitments, unless it so agrees. Commitments in respect of any
Incremental Term Loans or Incremental Revolving Commitments shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section. Upon each increase in the Revolving
Commitments pursuant to this Section, (a) each Lender holding a Revolving
Commitment immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Commitment (each a “Incremental Revolving Lender”) in
respect of such increase, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Lender holding a Revolving Commitment
(including each such Incremental Revolving Lender) will equal its Pro Rata Share
and (b) if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
increase of the Revolving Commitments be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.19. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. This Section 2.24(d)
shall supersede any provisions in Section 2.21(a) and Section 10.2 to the
contrary.

 

71



--------------------------------------------------------------------------------

Section 2.25. Maturity Extensions.

(a) Notwithstanding anything to the contrary in this Agreement (but subject to
Section 2.9(g)), pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders of Term Loans with a like
maturity date or Revolving Commitments with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Term Loans and/or Revolving Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders or after giving effect to such Extension, (ii) except as to interest
rates, fees and final maturity (which shall be determined by the Borrower and
set forth in the relevant Extension Offer), the Revolving Commitment of any
Lender that agrees to an Extension with respect to such Revolving Commitment
extended pursuant to an Extension (an “Extended Revolving Commitment”), and the
related outstandings, shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Commitments
being extended (and related outstandings); provided that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolving Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments) of Loans with respect to Extended Revolving Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, (2) the permanent repayment of Revolving Loans with
respect to, and termination of, Extended Revolving Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (3) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans so extended, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and the Extending
Term Lenders and be set forth in the relevant Extension Offer), the Term Loans
of any Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the Latest Maturity Date, (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or

 

72



--------------------------------------------------------------------------------

mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term
Loans (calculated on the face amount thereof) or Revolving Commitments, as the
case may be, in respect of which relevant Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Commitments, as the case may be, offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans, as the case may be, of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, (ix) any applicable Minimum
Extension Condition (as defined in clause (b) below) shall be satisfied unless
waived by the Borrower and (x) at no time shall there be (A) Revolving
Commitments hereunder which have more than two different maturity dates and
(B) Term Loans hereunder which have more than three different maturity dates,
unless, in either case, the Administrative Agent agrees to permit additional
maturity dates. For the avoidance of doubt, no Lender shall be obligated or
otherwise required to participate in any Extension without its express consent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 or Section 2.12 and
(ii) each Extension Offer is required to be in a minimum amount of $10,000,000;
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender. All
Extended Term Loans, Extended Revolving Loans, Extended Revolving Commitments
and all obligations in respect thereof shall be Obligations under the Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under the Loan Documents. Each of the parties
hereto hereby agrees that the Administrative Agent and the Borrower may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section and any Extension (including any amendments necessary to treat
the Loans and Commitments subject thereto as Extended Term Loans, Extended
Revolving Loans and/or Extended Revolving Commitments and as a separate
“Tranche” and “Class” hereunder of Loans and Commitments, as the case may be).
In addition, if so provided in such

 

73



--------------------------------------------------------------------------------

amendment and with the consent of the Issuing Bank and the Swingline Lender, as
applicable, participations in Letters of Credit and Swingline Loans expiring on
or after the Revolving Commitment Termination Date in respect of Revolving Loans
and Revolving Commitments shall be re-allocated from Lenders holding Revolving
Commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such amendment; provided that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

(e) If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if another tranche of Revolving Commitments in respect of which the
Revolving Commitment Termination Date shall not have occurred is then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.22.) under (and ratably participated in by Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in a manner satisfactory to the Administrative Agent and the Issuing Bank
but only up to the amount of such Letter of Credit not so reallocated. Except to
the extent of reallocations of participations pursuant to clause (i) of the
immediately preceding sentence, the occurrence of a Revolving Commitment
Termination Date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Lenders in any Letter of Credit issued before such Revolving Commitment
Termination Date.

(f) Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of this Section 2.25; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Pro Rata Share, in each case, without
the written consent of such affected Lender.

 

74



--------------------------------------------------------------------------------

Section 2.26. Mitigation of Obligations.

If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.18 or Section 2.20, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

Section 2.27. Replacement of Lenders.

If (a) any Lender requests compensation under Section 2.18, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, (c) any Lender
is a Defaulting Lender, or (d) in connection with any proposed amendment,
waiver, or consent, the consent of all of the Lenders, or all of the Lenders
directly affected thereby, is required pursuant to Section 10.2, and any such
Lender refuses to consent to such amendment, waiver or consent as to which the
Required Lenders have consented, then, in each case, the Borrower may, at its
sole expense and effort (but without prejudice to any rights or remedies the
Borrower may have against such Defaulting Lender), upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts), (iii) in the case of a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
clause (d) above, the assignee Lender shall have agreed to provide its consent
to the requested amendment, waiver or consent.

Section 2.28. Cash Collateral For Defaulting Lenders.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(a)(iv) and any Cash Collateral
provided by or in respect of such Defaulting Lender) in an amount not less than
103% of the Fronting Exposure in respect of all Letters of Credit issued and
outstanding at such time.

 

75



--------------------------------------------------------------------------------

(a) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligations in
respect of LC Exposure, to be applied pursuant to clause (b) immediately below.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than 103% of the Fronting Exposure in respect of all Letters
of Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by or in respect of the
Defaulting Lender).

(b) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section or Section 2.23 in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation in respect of its LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.23, the Borrower or other Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral to
be so held was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness.

The obligations of the Lenders (including the Swingline Lender) to make the
initial Loans and the obligation of the Issuing Bank to issue any initial
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2).

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Prior Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arrangers (including the Fee Letter).

 

76



--------------------------------------------------------------------------------

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) duly executed Notes payable to any Lender requesting a Note, if so
requested;

(iii) the Guaranty Agreement duly executed by each Subsidiary required to
execute the Guaranty Agreement in connection with the Existing Credit Agreement
or otherwise required pursuant to Section 5.10;

(iv) the Pledge and Security Agreement duly executed by each of the Loan Parties
and the Intellectual Property Security Agreements duly executed by the
applicable Loan Parties having rights in intellectual property subject to such
agreements;

(v) an amendment to, or an amendment and restatement of, the Prudential Senior
Secured Note Agreement duly executed by each party thereto;

(vi) the Intercreditor Agreement;

(vii) a certificate of the Secretary or Assistant Secretary of each Loan Party
in the form of Exhibit 3.1(b)(vii), (a) attaching and certifying copies of
(w) its bylaws, partnership agreement or limited liability company agreement, or
comparable organizational documents, as applicable, and (x) resolutions of its
board of directors, board of members or general partner, as applicable,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (y) its articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents, as applicable, and (z) evidence of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign entity and
(b) certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

(viii) a certificate of the Chief Financial Officer of the Borrower that, after
giving effect to the Credit Extensions made on the Prior Closing Date, neither
the Borrower nor its Subsidiaries will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code, or be
unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated;

 

77



--------------------------------------------------------------------------------

(ix) a favorable written opinion of (x) Pillsbury Winthrop Shaw Pittman LLC,
counsel to the Loan Parties, and (y) Polsinelli Shughart PC, special Kansas
counsel to Midland Credit Management, Inc., each addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;

(x) a certificate in the form of Exhibit 3.1(b)(x), dated the Prior Closing Date
and signed by a Responsible Officer:

(a) certifying that, after giving effect to the funding of any initial Loan or
initial issuance of a Letter of Credit (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(b) certifying that no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries that
(y) purports to enjoin or restrain any Lender from making a Credit Extension
hereunder or (z) could reasonably be expected to have a Material Adverse Effect;

(c) attaching certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any contractual obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing; and

(d) attaching certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party or any of its assets are
bound.

(xi) a duly executed Notice of Borrowing;

(xii) the results of a Lien search (including a search as to judgments, pending
litigation, tax and intellectual property matters), in form and substance
reasonably satisfactory to the Administrative Agent, made against the Loan
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction

 

78



--------------------------------------------------------------------------------

in which filings or recordations under the Uniform Commercial Code should be
made to evidence or perfect security interests in all assets of such Loan Party,
indicating among other things that the assets of each such Loan Party are free
and clear of any Lien (except for Permitted Liens);

(xiii) evidence reasonably satisfactory to the Administrative Agent that at
least sixty percent (60%) of all cash collections and other Receivables acquired
by any Loan Party have, prior to the Prior Closing Date, been deposited in
collection accounts maintained with one or more of the Lenders;

(xiv) (a) copies of audited consolidated financial statements for the Borrower
and its Subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial statements
for each quarterly period ended since the last audited financial statements for
which financial statements are available and (b) projections prepared by
management of the Borrower of balance sheets and income statements of the
Borrower and its Subsidiaries, which will be quarterly for the first year after
the Prior Closing Date, and balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries, annually thereafter for the
term of this Agreement;

(xv) a duly completed and executed Compliance Certificate of the Borrower
including pro forma calculations establishing compliance with the financial
covenants set forth in ARTICLE VI hereof as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;

(xvi) all information the Administrative Agent and each Lender may request with
respect to the Borrower and its Subsidiaries in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and
any other “know your customer” or similar laws or regulations; and

(xvii) certificates of insurance issued on behalf of insurers of the Loan
Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, naming the Collateral
Agent as additional insured on liability policies and lender loss payee
endorsements for property and casualty policies.

(c) The Collateral Agent shall have received (i) the certificates, if any,
evidencing the capital stock or other equity interests pledged pursuant to the
Pledge and Security Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, subject to Section 5.12 and (ii) each instrument pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement endorsed in blank
(or accompanied by an executed transfer form in blank reasonably satisfactory to
the Collateral Agent) by the pledgor thereof.

(d) Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
shall have been duly executed and delivered and/or be in proper form for filing,
registration or recordation.

 

79



--------------------------------------------------------------------------------

Section 3.2. Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;

(c) No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension;

(d) If, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Revolving Credit Exposure will be increased above the amount of the Borrowing
Base as shown on the then most recently delivered Borrowing Base Certificate,
the Lenders and the Administrative Agent shall have received an updated
Borrowing Base Certificate as of a later date demonstrating Borrowing Base
availability to support such increased Aggregate Revolving Credit Exposure; and

(e) the Borrower shall have delivered a Notice of Borrowing (if applicable).

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

Section 3.3. Delivery of Documents.

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.

 

80



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence and Standing.

Each of the Borrower and its Restricted Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company
(a) duly and properly incorporated or organized, as the case may be, (b) validly
existing and (c) (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in the case of this clause (c) where
failure to be in good standing or to be so authorized could not reasonably be
expected to have a Material Adverse Effect (it being understood and agreed, for
purposes of this Section, that the failure of the Borrower or its Restricted
Subsidiaries to be in good standing or to be authorized to conduct its business
in any jurisdiction where such failure could have a material and adverse impact
on the ability of such Person to enforce or otherwise collect in the Receivables
of such Person in any such jurisdiction shall be deemed to have a Material
Adverse Effect).

Section 4.2. Authorization and Validity.

The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.

Section 4.3. No Conflict; Government Consent.

Neither the execution and delivery by the Borrower or its Restricted
Subsidiaries, as applicable, of the Loan Documents to which such Person is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Restricted Subsidiaries or (ii) the Borrower’s or any
Restricted Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of any material indenture, instrument or agreement
to which the Borrower or any of its Restricted Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default

 

81



--------------------------------------------------------------------------------

thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Borrower or a Restricted Subsidiary pursuant to the
terms of, any such indenture, instrument or agreement, except, in the case of
clause (i), for any such violation which could not reasonably be expected to
have a Material Adverse Effect. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Restricted Subsidiaries, is required to be obtained
by the Borrower or any of its Restricted Subsidiaries in connection with the
execution and delivery of the Loan Documents by the Borrower and the other Loan
Parties, the borrowings under this Agreement, the payment and performance by the
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

Section 4.4. Financial Statements; No Material Adverse Change.

The December 31, 2012 audited consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Administrative Agent and the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended. Since December 31, 2012, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Borrower, any Guarantor, or the Borrower and its Restricted
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect

Section 4.5. Litigation and Contingent Obligations.

There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Restricted Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than
liabilities incident to any litigation, arbitration or proceeding which could
not reasonably be expected to be in an aggregate amount in excess of $5,000,000,
none of the Borrower or its Restricted Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.4.

Section 4.6. Compliance with Laws.

The Borrower and its Restricted Subsidiaries have complied in all material
respects with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any failure
to comply which could not reasonably be expected to have a Material Adverse
Effect.

 

82



--------------------------------------------------------------------------------

Section 4.7. Investment Company Act.

Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.8. Taxes.

Except as disclosed on Schedule 4.8, the Borrower and its Restricted
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Restricted Subsidiaries, except in respect of such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists (except as permitted by Section 7.2(a)). Except as disclosed on
Schedule 4.8 and except as otherwise disclosed in writing to the Administrative
Agent and the Lenders on or prior to the Closing Date, as of the Closing Date,
none of the United States income tax returns of the Borrower and its Restricted
Subsidiaries are being audited by the Internal Revenue Service. To the knowledge
of any of the Borrower’s officers, no Liens have been filed, and no claims are
being asserted with respect to such taxes. The charges, accruals and reserves on
the books of the Borrower and its Restricted Subsidiaries in respect of any
taxes or other governmental charges are adequate.

Section 4.9. Regulation U.

Neither the Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Restricted Subsidiaries which are subject to any limitation on sale, pledge, or
any other restriction hereunder.

Section 4.10. ERISA.

The Unfunded Liabilities of all Single Employer Plans and all nonqualified
deferred compensation arrangements do not in the aggregate exceed $5,000,000.
Neither the Borrower nor any other member of the Controlled Group has incurred,
or is reasonably expected to incur, within the meaning of Section 4201 of ERISA,
any withdrawal liability to Multiemployer Plans in excess of an amount that
would have a Material Adverse Effect. Each Plan complies in all material
respects with all applicable requirements of law and regulations. No Reportable
Event has occurred with respect to any Plan. Neither the Borrower nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan within
the meaning of Title IV of ERISA or initiated steps to do so, and no steps have
been taken to reorganize or terminate, within the meaning of Title IV of ERISA,
any Multiemployer Plan.

Section 4.11. Ownership of Property.

The Borrower and its Restricted Subsidiaries have good title, free of all Liens
other than those permitted by Section 7.2, to all of the Property and assets
reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent, as owned by the Borrower and its
Restricted Subsidiaries, except for minor irregularities in title

 

83



--------------------------------------------------------------------------------

that (i) do not materially interfere with the business or operations of the
Borrower or its Restricted Subsidiaries as presently conducted and (ii) do not
adversely affect the value of any of the Collateral in any material respect.
Each of the Borrower and its Restricted Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property to its business, and the use
thereof by the Borrower and its Restricted Subsidiaries does not infringe in any
respect on the rights of any other Person, except for any such infringement
which could not reasonably be expected to have a Material Adverse Effect.

Section 4.12. Accuracy of Information.

No Loan Document or written statement furnished by the Borrower or any of its
Restricted Subsidiaries to the Agents or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained, on the date
such Loan Document was entered into or such statements were made, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading in their presentation of the Borrower, its
Restricted Subsidiaries, their businesses and their Property. The Borrower makes
no representation or warranty concerning the forecasts, estimates, pro forma
information, projections and statements as to anticipated future performance or
conditions, and the assumptions on which they were based, except that as of the
date made (i) such forecasts, estimates, pro forma information, projections and
statements were based on good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable; it being understood and agreed that such forecasts, estimates, pro
forma information, projections and statements, and the assumptions on which they
are based, may or may not prove to be correct. In addition, the information
provided by or on behalf of the Loan Parties with respect to the Receivables
owned or to be acquired by the Loan Parties (or the related purchase agreements)
is, to the Borrower’s knowledge and as of the date provided, true and correct in
all material respects and, to the Borrower’s knowledge, does not contain any
material omissions which would cause such information to be materially
misleading with respect to such Receivables, taken as a whole.

Section 4.13. Environmental Matters.

The Borrower is in compliance with all applicable Environmental Laws, except for
any noncompliance which could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Restricted Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

Section 4.14. Subsidiaries.

Schedule 4.14 contains an accurate list of all Subsidiaries of the Borrower as
of the Prior Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries and whether such
Subsidiary, as of the Prior Closing Date, is an Immaterial Subsidiary. All of
the issued and outstanding shares of capital stock or other ownership interests
of the Restricted Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

Section 4.15. Solvency.

After giving effect to the execution and delivery of the Loan Documents, and the
making of the Loans under this Agreement, neither the Borrower nor its
Restricted Subsidiaries will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, as amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

Section 4.16. Insurance.

The Borrower maintains, and has caused each Restricted Subsidiary to maintain,
with financially sound and reputable insurance companies insurance on their
Property as necessary to conduct their business in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as is consistent with sound business practice.

Section 4.17. Sanctioned Person.

Neither the Borrower nor any of its Subsidiaries or Encore Affiliates is a
Sanctioned Person.

Section 4.18. Anti-Terrorism; Anti-Money Laundering.

Each of the Borrower and its Subsidiaries is in compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) and (iii) the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) and any enabling legislation
or executive order relating thereto (the foregoing (i)-(iii), collectively,
“Anti-Terrorism Laws”). No part of the proceeds of any Loan, and no Letters of
Credit, will be used, directly or indirectly (x) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or (y) to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including any Lender, the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender) of any Anti-Terrorism Laws.

 

85



--------------------------------------------------------------------------------

Section 4.19. Plan Assets; Prohibited Transactions.

The Borrower is not an entity deemed to hold “plan assets” within the meaning of
Section 3(42) of ERISA or 29 C.F.R. § 2510.3-101 of an employee benefit plan (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or any
plan (within the meaning of Section 4975 of the Code), and neither the execution
of this Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

Section 4.20. Material Agreements.

Except as described in Schedule 4.20, neither the Borrower nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate or similar restriction which could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Restricted
Subsidiary is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing Material Indebtedness.

Section 4.21. No Default or Event of Default.

No Default or Event of Default has occurred and is continuing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information.

The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent and each Lender:

(a) Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including in each case
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) in the case of such statements of the Borrower
and its Subsidiaries, an audit report, unqualified as to scope, of BDO USA LLP
or another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, filing of the
Form 10-K by the Borrower with respect to a fiscal year within such 90-day
period on the website of the Securities and Exchange Commission at
http://www.sec.gov shall satisfy the requirement for the annual audit report and
consolidated financial statements for such fiscal year under this clause
(a) with respect to the statements of the Borrower and all of its Subsidiaries)
and (b) any management letter prepared by said accountants;

 

86



--------------------------------------------------------------------------------

(b) Within 45 days after the close of the first three quarterly periods
(commencing with the fiscal quarter ending September 30, 2012) of each of its
fiscal years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of income
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles and consistency by its chief
financial officer, treasurer or assistant treasurer (provided that so long as
the Borrower is a reporting company, filing of the Form 10-Q by the Borrower
with respect to a fiscal quarter within such 45-day period on the website of the
Securities and Exchange Commission at http://www.sec.gov shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this clause (b) with respect to the statements of the
Borrower and all of its Subsidiaries);

(c) together with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by its chief
financial officer, treasurer or assistant treasurer showing (i) the calculations
necessary to determine compliance with the relevant provisions of this
Agreement, an officer’s certificate in substantially the form of Exhibit 5.1(c)
stating that no Default or Event Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Borrower and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto (provided that so long as
the Borrower is a reporting company, delivery of the certificates required
pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained
in the form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to
clauses (a) and (b) above shall satisfy the requirement for such certification
of compliance with the Sarbanes-Oxley Act under this clause (c)) and (ii) each
of the Restricted Subsidiaries and Unrestricted Subsidiaries as of the last day
of the applicable reporting period and of any new Subsidiary of the Borrower
formed or acquired during such reporting period;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements of the Borrower and its Restricted Subsidiaries reflecting
all adjustments necessary to eliminate the results of operations, cash flows,
accounts and other assets and Indebtedness or other liabilities of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(e) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer, treasurer or assistant treasurer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;

 

87



--------------------------------------------------------------------------------

(f) As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Restricted Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Restricted Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Restricted Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect;

(g) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Restricted Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto;

(h) As soon as practicable, and in any event within 90 days after the beginning
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower for such fiscal year;

(i) As soon as possible, and in any event within three (3) Business Days (in the
case of the Borrower) and 15 days (in the case of any Guarantor) after the
occurrence thereof, a reasonably detailed notification to the Administrative
Agent and its counsel of any change in the jurisdiction of organization of the
Borrower or any Guarantor;

(j) As soon as practicable, and in any event within thirty (30) days after the
close of each calendar month, the Borrower shall provide the Administrative
Agent and the Lenders with a Borrowing Base Certificate (containing a
certification by an Authorized Officer that the Receivables Portfolios included
in the Borrowing Base referenced in such Borrowing Base Certificate are
performing, in the aggregate, at a sufficient level to support the amount of
such Borrowing Base), together with such supporting documents (including without
limitation (i) to the extent requested by the Administrative Agent, copies of
all bills of sale and purchase agreements evidencing the acquisition of
Receivables Portfolios included in the Borrowing Base and (ii) a copy of the
most recent static pool report with respect to such Receivables Portfolios as
the Administrative Agent reasonably deems desirable, all certified as being true
and correct in all material respects by an Authorized Officer of the Borrower).
The Borrower may update the Borrowing Base Certificate more frequently than
monthly and the most recently delivered Borrowing Base Certificate shall be the
applicable Borrowing Base Certificate for purposes of determining the Borrowing
Base at any time;

(k) Such other information (including non-financial information, and including
the audit report with respect to the following reports and evaluations (but not
the reports or evaluations themselves): the Commercial Finance Examination
Reports and evaluations of the Bureau Enhanced Behavioral Liquidations Score and
the Unified Collections Score) as the Administrative Agent or any Lender may
from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders by no later than five (5) Business Days after
such earlier date.

 

88



--------------------------------------------------------------------------------

In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered, but only to the extent such inaccuracy is discovered
within twelve (12) months after any Obligations cease to be outstanding (other
than any contingent Obligations)), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be determined in accordance
with the corrected Compliance Certificate, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing, if any, as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent to the Obligations, net of any interest paid during the prior twelve
(12) months as a result of any inaccuracy which, if corrected, would have led to
the application of a lower Applicable Margin for any period. This Section 5.1
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Section 2.13(c) and ARTICLE VIII.

Section 5.2. Notices of Default and Material Events.

Within three (3) Business Days after an Authorized Officer becomes aware
thereof, the Borrower will, and will cause each Restricted Subsidiary to, give
notice in writing to the Lenders of the occurrence (i) of any Default or Event
of Default and (ii) of any other development, financial or otherwise, which
(solely with respect to this clause (ii)) could reasonably be expected to have a
Material Adverse Effect

Section 5.3. Conduct of Business.

The Borrower will, and will cause each Restricted Subsidiary to: (i) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is conducted on the Closing Date; provided
that in no event shall any member of the Propel Group engage in any business
such that it would acquire any material amount of Receivables to the extent such
Receivables could be Eligible Receivables if held by a Loan Party and (ii) do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 7.3 or (ii) to the extent that the failure to maintain any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

Section 5.4. Compliance with Laws.

The Borrower will, and will cause each Restricted Subsidiary to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, ERISA and Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 to which it may be subject where non-compliance with such laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards
could reasonably be expected to cause a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Section 5.5. Taxes.

The Borrower will, and will cause each Restricted Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.

Section 5.6. Maintenance of Properties.

Subject to Section 7.6, the Borrower will, and will cause each Restricted
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
the tangible Property material to the operation of its business in good repair,
working order and condition, (ordinary wear and tear excepted), and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

Section 5.7. Inspection; Keeping of Books and Records.

The Borrower will, and will cause each Restricted Subsidiary to, permit the
Agents and the Lenders, by their respective representatives and agents (at
reasonable times and upon reasonable advance written notice, so long as no
Default or Event of Default has occurred and is continuing) to inspect
(including without limitation to conduct an annual field examination of) any of
its Property, including, without limitation, an audit by the Administrative
Agent or professionals (including consultants and accountants) retained by the
Administrative Agent of the Borrower’s practices in the computation of the
Borrowing Base, inspection and audit of the Collateral, books and financial
records of the Borrower and each Loan Party, to examine and make copies of the
books of accounts and other financial records of the Borrower and each Loan
Party, and to discuss the affairs, finances and accounts of the Borrower and
each Loan Party with, and to be advised as to the same by, their respective
officers. The Borrower shall keep and maintain, and cause each of its Restricted
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon either Agent’s request, shall turn over copies of
any such records to such Agent or its representatives. The Borrower shall pay
the fees and expenses of the Administrative Agent and such professionals with
respect to such examinations, audits and evaluations; provided, that, the
Administrative Agent shall undertake only one (1) field examination/audit during
any period of twelve (12) consecutive months at the Borrower’s expense.
Notwithstanding the foregoing, in addition to the field examinations and audits
described above, the Administrative Agent may have additional field examinations
and audits done if an Event of Default shall have occurred and be continuing, at
the Borrower’s expense.

 

90



--------------------------------------------------------------------------------

Section 5.8. Insurance.

The Borrower will, and will cause each Restricted Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts, subject to such deductibles and self-insurance retentions, and
covering such risks as is consistent with sound business practice. The Borrower
shall deliver to the Collateral Agent endorsements in form and substance
reasonably acceptable to the Collateral Agent to all general liability and other
liability policies name the Collateral Agent as an additional insured. The
Borrower shall furnish to any Lender such additional information as such Lender
may reasonably request regarding the insurance carried by the Borrower and its
Restricted Subsidiaries. In the event the Borrower or any of its Restricted
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Collateral Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Collateral Agent deems advisable. All sums so
disbursed by the Collateral Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

Section 5.9. Use of Proceeds.

The Borrower will, and will cause each Restricted Subsidiary to, use the
proceeds of the Loans for working capital and general corporate purposes, which
may include, without limitation, purchases of Receivables Portfolios, Permitted
Acquisitions, Acquisitions permitted pursuant to Section 7.4(c) and (l) and
repayment of Indebtedness under the Existing Financing Arrangements. The
Borrower shall use the proceeds of Credit Extensions in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulation U and X, the Securities Act of 1933, and the Exchange Act, and the
rules and regulations promulgated under any of the foregoing.

Section 5.10. Guarantors.

The Borrower shall cause each of its Restricted Subsidiaries (other than the
Excluded Subsidiaries, Immaterial Subsidiaries and each member of the Propel
Group) to guarantee pursuant to the Guaranty Agreement or supplement thereto
(or, in the case of a Foreign Subsidiary, any other guaranty agreement requested
by the Administrative Agent) the Secured Obligations. In furtherance of the
above, after the formation or acquisition of any Restricted Subsidiary or a
Subsidiary Redesignation, the Borrower shall promptly (and in any event upon the
earlier of (x) such time as such Restricted Subsidiary becomes a guarantor,
co-borrower or other obligor under the Prudential Financing and (y) within 45
days after such formation or acquisition or Subsidiary Redesignation (with any
such time limit permitted to be extended by the Collateral Agent in its
reasonable discretion)) (i) provide written notice to the Administrative Agent
and the Lenders upon any Person becoming a Restricted Subsidiary, setting forth
information in reasonable detail describing all of the assets of such Person,
(ii) cause such Person (other than any member of the Propel Group and any
Immaterial Subsidiary) to execute a supplement to the Guaranty Agreement and
such other Collateral Documents as are necessary for

 

91



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries to comply with Section 5.11, (iii) cause the
Applicable Pledge Percentage of the issued and outstanding equity interests of
such Person and each other Pledge Subsidiary to be delivered to the Collateral
Agent (together with undated stock powers signed in blank, if applicable) and
pledged to the Collateral Agent pursuant to an appropriate pledge agreement(s)
in substantially the form of the Pledge and Security Agreement (or joinder or
other supplement thereto) and otherwise in form reasonably acceptable to the
Administrative Agent and (iv) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other authority
documents of such Person and, to the extent requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, no
Foreign Subsidiary shall be required to execute and deliver the Guaranty
Agreement (or supplement thereto) or such other guaranty agreement if such
execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Restricted Subsidiaries shall provide the pledge
agreements required under this Section 5.10 or Section 5.11. Notwithstanding the
foregoing, the Borrower will be required to comply with this Section (x) with
respect to any Subsidiaries of Propel Acquisition LLC to the extent that the
provisions of the Propel Indebtedness no longer prohibits the guaranty of the
Obligations or the granting of security in respect thereto and (y) with respect
to any Immaterial Subsidiary if it ceases to be an Immaterial Subsidiary under
the terms of the definition thereof.

Section 5.11. Collateral.

The Borrower will cause, and will cause each other Loan Party to cause, all of
its owned Property to be subject at all times to first priority, perfected Liens
in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section 7.2
(it being understood and agreed that (a) no control agreements will be required
hereunder in respect of bank accounts and (b) Mortgages and Mortgage Instruments
will only be required hereunder in respect of Mortgaged Properties). Without
limiting the generality of the foregoing, the Borrower will (i) cause the
Applicable Pledge Percentage of the issued and outstanding equity interests of
each Pledge Subsidiary directly owned by the Borrower or any other Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Collateral Agent shall reasonably request and (ii) will, and will cause each
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to real
property owned by the Borrower or such Guarantor to the extent, and within such
time period as is, reasonably required by the Collateral Agent. Notwithstanding
the foregoing, no pledge agreement in respect of the equity interests of a
Foreign Subsidiary shall be required hereunder to the extent such pledge
thereunder is prohibited by applicable law or the Administrative Agent
reasonably determines that such pledge would not provide material credit support
for the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

 

92



--------------------------------------------------------------------------------

Section 5.12. Post-Closing Obligations.

The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.12, in each case as promptly as possible after the Closing
Date and in any event within the time limits specified on such schedule (with
any such time limit permitted to be extended by the Administrative Agent in its
reasonable discretion). The provisions of Schedule 5.12 shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Cash Flow Leverage Ratio.

The Borrower will not permit the ratio (the “Cash Flow Leverage Ratio”),
determined as of the end of each of its fiscal quarters (commencing with the
fiscal quarter ending September 30, 2012), of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.00:1.00 for each fiscal four-quarter
period.

The Cash Flow Leverage Ratio shall be calculated (i) based upon (a) for
Consolidated Funded Indebtedness, as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 6.1, “Material Acquisition” means any
Acquisition or series of related Acquisitions that involves the payment of
consideration by the Borrower and its Restricted Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Asset Sale or series of
related Asset Sales that yields gross proceeds to the Borrower or any of its
Restricted Subsidiaries in excess of $10,000,000.

Section 6.2. Minimum Net Worth.

The Borrower will not permit the Consolidated Net Worth of the Borrower and its
Restricted Subsidiaries to be less than the sum of (i) a dollar amount equal to
$166,506,500, plus (ii) 50% of such Consolidated Net Income earned in each
fiscal quarter beginning with the quarter ending March 31, 2009 (without
deduction for losses), plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased after February 8, 2010 as a result of
the issuance or sale by the Borrower or any of its Restricted Subsidiaries of,
or the conversion of any Indebtedness of such Person into, any equity interests
(including warrants and similar investments) in such Person, minus (iv) amounts
expended by the Borrower and its Restricted Subsidiaries to repurchase the
Borrower’s capital stock (x) for the period after February 8, 2010 through and
including the Closing Date and (y) for the all periods after the Closing Date to
the extent such repurchases are permitted under Section 7.5(v).

 

93



--------------------------------------------------------------------------------

Section 6.3. Interest Coverage Ratio.

The Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters (commencing with the fiscal quarter ending September 30, 2012)
for the then most-recently completed four fiscal quarters, of (i) Consolidated
EBIT to (ii) Consolidated Interest Expense, in each case as of the end of such
period, to be less than 2.00:1.00.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness.

The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

(a) The Obligations and Rate Management Obligations and Banking Services
Obligations constituting Secured Obligations;

(b) Indebtedness existing on the Closing Date and described in Schedule 7.1(b);

(c) Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);

(d) Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Restricted Subsidiaries after the
Closing Date to finance the acquisition of assets used in its business, if
(1) the total of all such Indebtedness for the Borrower and its Restricted
Subsidiaries taken together incurred on or after the Closing Date, when
aggregated with the Indebtedness permitted under clause (i) immediately below,
shall not exceed an aggregate principal amount of $15,000,000 at any one time
outstanding, (2) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, (3) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, and (4) any Lien securing such Indebtedness is
permitted under Section 7.2 (such Indebtedness being referred to herein as
“Permitted Purchase Money Indebtedness”);

(e) Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Loan Party; provided that the Borrower agrees (and will cause
each of its Subsidiaries to agree) that all such Indebtedness owed to any
Subsidiaries of Propel Acquisition LLC, any Unrestricted Subsidiary, by any Loan
Party shall be expressly subordinated to the Secured Obligations pursuant to
subordination provisions reasonably acceptable to the Administrative Agent,
(ii) made by the Borrower to any Loan Party; (iii) made by the Borrower or any
Restricted Subsidiary to any other Restricted Subsidiary solely for the purpose
of facilitating, in the ordinary course of business consistent with past
practice, the payment of fees and expenses in connection with collection actions
or proceedings or (iv) made by the Borrower or any other Restricted Subsidiary
to any Subsidiaries of Propel Acquisition LLC (other than a Blocked Propel
Subsidiary) to the extent such loan would be permitted as an investment in
compliance with the proviso of Section 7.4(f) or any Unrestricted Subsidiary to
the extent such loan would be permitted as an investment in compliance
Section 7.4(k);

 

94



--------------------------------------------------------------------------------

(f) Guaranty obligations of the Borrower of any Indebtedness of any Restricted
Subsidiary permitted under clause (b) of this Section 7.1 or of any Indebtedness
of any Subsidiary permitted as an Investment under Section 7.4(i), (j) or (k);

(g) Guaranty obligations of any Restricted Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Restricted Subsidiary permitted under this Section 7.1, other than the Permitted
Foreign Subsidiary Non-Recourse Indebtedness;

(h) Indebtedness under the Prudential Financing in an aggregate principal amount
not to exceed $75,000,000;

(i) Additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 7.1;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under clause
(d) immediately above shall not exceed $20,000,000 at any time outstanding;

(j) Bonds or other Indebtedness required by collections licensing laws in the
ordinary course of the Loan Parties’ business;

(k) Indebtedness, liabilities and contingent obligations incurred or assumed in
connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;

(l) Permitted Foreign Subsidiary Non-Recourse Indebtedness;

(m) Permitted Foreign Subsidiary Investments/Loans, to the extent permitted as
an Investment in compliance with the proviso of Section 7.4(j);

(n) Additional unsecured or subordinated Indebtedness of the Borrower or any of
its Restricted Subsidiaries, to the extent not otherwise permitted under this
Section 7.1; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $450,000,000, (ii) such Indebtedness
shall not mature, and shall not be subject to any scheduled mandatory
prepayment, redemption or defeasance, in each case prior to five (5) years from
the date of issuance of such Indebtedness and (iii) if such Indebtedness is
subordinated, the terms of such subordination shall be reasonably acceptable to
the Administrative Agent;

(o) The Propel Indebtedness; provided that the aggregate principal amount
thereof does not exceed $400,000,000 (exclusive of intercompany loans), and the
unsecured guaranty obligations of the Borrower of such Propel Indebtedness;

 

95



--------------------------------------------------------------------------------

(p) so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Loan Party not otherwise permitted pursuant to
this Section 7.1 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Borrower and/or
its Restricted Subsidiaries; and

(q) Indebtedness arising from intercompany loans and advances made by any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party.

Section 7.2. Liens.

The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Restricted Subsidiaries, except:

(a) Liens securing Secured Obligations;

(b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 7.2 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books;

(c) Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(e) Liens as described in Schedule 7.2;

(f) Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(g) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) Easements, reservations, rights-of-way, restrictions, survey or title
exceptions and other similar encumbrances as to real property of the Borrower
and its Restricted Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Borrower or
such Restricted Subsidiary conducted at the property subject thereto;

 

96



--------------------------------------------------------------------------------

(i) Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 7.1(d)); provided, that such Liens shall not apply to any
property of the Borrower or its Restricted Subsidiaries other than that
purchased with the proceeds of such Permitted Purchase Money Indebtedness;

(j) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary becomes a Restricted Subsidiary and not
created in contemplation of such event;

(k) Liens on any asset securing Indebtedness incurred or assumed for the purpose
of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;

(l) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary is merged or consolidated with or into the
Borrower or any Restricted Subsidiary and not created in contemplation of such
event;

(m) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other Property or assets;

(n) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (i) through
(m) immediately above; provided that (a) such Indebtedness is not secured by any
additional assets, and (b) the amount of such Indebtedness secured by any such
Lien is not increased;

(o) Liens on the assets of any Subsidiaries of Propel Acquisition LLC securing
the Propel Indebtedness; and

(p) Liens securing Indebtedness permitted by Section 7.1(p); provided that the
holder(s) of such Indebtedness and the Collateral Agent shall have entered into
an intercreditor agreement with respect to such Liens (and the assets subject to
such Liens) that is in form and content acceptable to the Agents.

In addition, no Loan Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
any agreement, note, indenture or other instrument in connection with purchase
money Indebtedness (including Capitalized Leases) for which the related Liens
are permitted hereunder may prohibit the creation of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, with respect to the
assets or Property obtained with the proceeds of such Indebtedness.

 

97



--------------------------------------------------------------------------------

Section 7.3. Merger or Dissolution.

The Borrower will not, nor will it permit any Restricted Subsidiary to, merge or
consolidate with or into any other Person or dissolve, except that:

(a) A Restricted Subsidiary may merge into (x) the Borrower so long as the
Borrower is the survivor of such merger or (y) a Wholly-Owned Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation so long as the Guarantor is the survivor of
such merger;

(b) The Borrower or any Restricted Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Borrower, the Borrower is the surviving entity and (ii) in the case
of any Restricted Subsidiary, the Borrower has otherwise complied with
Section 5.10 and Section 5.11 in respect of the surviving entity;

(c) The Borrower and the Restricted Subsidiaries may enter into Permitted
Restructurings.

Section 7.4. Investments and Acquisitions.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:

(a) (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge, and
(iii) other Investments described in Schedule 7.4(a);

(b) Existing Investments in Restricted Subsidiaries and other Investments in
existence on the Closing Date and described in Schedule 7.4(b);

(c) Investments in Rate Management Transactions to the extent permitted under
Section 7.1(c); and

(d) Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (each such Acquisition constituting a “Permitted Acquisition”):

(i) as of the date of the consummation of such Permitted Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Permitted Acquisition, and the representation and warranty contained in
Section 4.9 shall be true both before and after giving effect to such Permitted
Acquisition;

(ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;

(iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;

 

98



--------------------------------------------------------------------------------

(iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;

(v) the aggregate Purchase Price for all such Permitted Acquisitions after the
Closing Date shall not exceed $225,000,000; provided that the Purchase Price for
any single Permitted Acquisition during the term of this Agreement shall not
exceed $75,000,000;

(vi) The Borrower shall have notified the Administrative Agent at least 5
Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior to the anticipated closing date of any such Permitted Acquisition;

(vii) if requested by the Administrative Agent, prior to the consummation of
such Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Borrower and its Restricted Subsidiaries (the
“Acquisition Pro Forma”), based on the Borrower’s most recent financial
statements delivered pursuant to Section 5.1(a) (using, to the extent available,
historical financial statements for such entity provided by the seller(s)) which
shall be complete and shall fairly present, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with Agreement Accounting Principles,
but taking into account such Permitted Acquisition and the funding of all Credit
Extensions in connection therewith, and such Acquisition Pro Forma shall reflect
that, on a pro forma basis, the Borrower would have been in compliance with the
financial covenants set forth in ARTICLE VI for the period of four fiscal
quarters reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 5.1(c) prior to the consummation of
such Permitted Acquisition (giving effect to such Permitted Acquisition and all
Credit Extensions funded in connection therewith as if made on the first day of
such period); provided, however, that no such compliance with Section 6.1 or
Section 6.2 is required to be demonstrated in such Acquisition Pro Forma for an
Acquisition which is either (x) solely a purchase of assets or (y) an
acquisition of an entity or a going business for which no financial statements
are available; and

(viii) if requested by the Administrative Agent, prior to each such Permitted
Acquisition, the Borrower shall deliver to the Administrative Agent a
documentation, information and certification package in form reasonably
acceptable to the Administrative Agent and demonstrating conformity with the
applicable Acquisition Pro Forma and sufficient to describe the assets and
Persons being acquired, including, without limitation:

 

  (A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;

 

  (B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and

 

99



--------------------------------------------------------------------------------

  (C) such other documents or information as shall be reasonably requested by
the Administrative Agent in connection with such Permitted Acquisition;

(e) A Permitted Restructuring;

(f) Creation of, or Investment in, a Restricted Subsidiary (other than (i) a
Blocked Propel Subsidiary and (ii) a Foreign Subsidiary that is not a Loan
Party) and in respect of which the Borrower has otherwise complied with
Section 5.10 and Section 5.11; provided that in the case of any investments in
any Subsidiaries of Propel Acquisition LLC, such investment shall be permitted
only to the extent that after giving effect to such investment, no Default shall
exist and continue and that the Borrower shall be in compliance with Section 6.1
and Section 6.3 on a pro forma basis as if the Investment occurred on the first
day of the applicable period being tested pursuant to such Sections;

(g) Investments constituting Indebtedness permitted by Section 7.1(e) and
Section 7.1(o);

(h) Investments by a Loan Party in another Loan Party;

(i) Minority Investments of the Borrower or its Restricted Subsidiaries, so long
as (A) the aggregate Investment permitted under this clause (i) in any single
Person shall not exceed $20,000,000 at any time outstanding and (B) the
aggregate for all Investments permitted by this clause (i) shall not at any time
exceed $60,000,000;

(j) Permitted Foreign Subsidiary Investments/Loans; provided that the aggregate
amount of Investments made pursuant this clause (j) shall not exceed
$150,000,000 in any fiscal year of the Borrower; and

(k) Investments in Unrestricted Subsidiaries and Blocked Propel Subsidiaries,
provided that such Investments made on or after the Closing Date shall not
exceed in the aggregate at any time $200,000,000 less the aggregate outstanding
Investments made pursuant to clause (i) of this Section 7.4.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Borrower or a Restricted Subsidiary in respect of such
Investment upon the sale, collection or return of capital, including by way of a
Subsidiary Redesignation after the Investment therein (in any case, not to
exceed the original amount invested).

Section 7.5. Restricted Payments.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make any
Restricted Payment (other than dividends payable in its own capital stock)
except that (i) any Restricted Subsidiary may declare and pay dividends or make
distributions to the Borrower or to

 

100



--------------------------------------------------------------------------------

a Guarantor, (ii) the Borrower may, so long as no Default or Event of Default
has occurred and is continuing or would arise after giving effect thereto, make
Restricted Payments in an aggregate amount not to exceed, during any fiscal year
of the Borrower, 20% of the audited Consolidated Net Income for the then most
recently completed fiscal year of the Borrower, (iii) [reserved], (iv) Borrower
may (A) effect a conversion of Permitted Indebtedness pursuant to its terms by
making any required payments of cash and/or Borrower’s capital stock and
(B) make a payment of cash to enter into a Permitted Indebtedness Hedge in
connection with Permitted Indebtedness, and any payments made in settlement or
in performance thereof, and (v) the Borrower may, so long as the Payment
Conditions (as defined below) are satisfied, make repurchases of its capital
stock so long as the aggregate cumulative amount expended on and after the
Closing Date for all such repurchases of capital stock does not exceed
$50,000,000. As used herein, “Payment Conditions” means (i) no Default or Event
of Default has then occurred and is continuing or would arise after giving
effect thereto and (ii) before and after giving effect (including pro forma
effect) thereto, (A) the Borrower is in compliance with the covenants set forth
in ARTICLE VI and (B) the Aggregate Revolving Credit Exposure shall not exceed
the lesser of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base,
in each case, then in effect.

Section 7.6. Sale of Assets.

The Borrower will not, nor will it permit any other Loan Party to, lease, sell
or otherwise dispose of its Property to any other Person, except:

(a) Sales of Receivables in the ordinary course of business;

(b) A disposition or transfer of assets by a Loan Party to another Loan Party or
a Person that becomes a Loan Party prior to such disposition or transfer;

(c) A disposition of obsolete Property, Property no longer used in the business
of the Borrower or the other Loan Parties or other assets in the ordinary course
of business of the Borrower or any other Loan Party, but excluding in each case
Property (other than fixtures and personal Property) subject to a Lien under a
Mortgage;

(d) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and the Loan Parties previously leased, sold or
disposed of (other than dispositions otherwise permitted by this Section 7.6) as
permitted by this Section during any fiscal year of the Borrower do not exceed
one percent (1%) of Consolidated Tangible Assets in the aggregate;

(e) So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.12(a) in respect thereof, sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed, on and after the Closing Date, $20,000,000; and

(f) Any lease, transfer or other disposition of its Property that constitutes a
permitted Investment under Section 7.4.

 

101



--------------------------------------------------------------------------------

Section 7.7. Transactions with Affiliates.

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrower and the Loan Parties) except (i) in the ordinary course
of business and pursuant to the reasonable requirements of the Borrower’s or
such Restricted Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Restricted Subsidiary than the Borrower or
such Restricted Subsidiary would obtain in a comparable arm’s-length
transaction, (ii) the Permitted Restructuring and (iii) Investments permitted
under Section 7.4.

Section 7.8. Subsidiary Covenants.

The Borrower will not, and will not permit any Loan Party or any Subsidiaries of
Propel Acquisition LLC to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any Subsidiaries of Propel Acquisition LLC (i) to pay dividends or make
any other distribution on its stock, (ii) to pay or prepay any Indebtedness or
other obligation owed to the Borrower or any other Restricted Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Restricted Subsidiary, or (iv) to sell, transfer or otherwise convey any
of its property to the Borrower or any other Restricted Subsidiary, other than
(A) customary restrictions on transfers, business changes or similar matters
relating to earn out obligations in connection with Permitted Acquisitions and
(B) as provided in this Agreement, the Prudential Senior Secured Note Agreement
and the Propel Indebtedness.

Section 7.9. Sale and Leaseback Transactions.

The Borrower shall not, nor shall it permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction.

Section 7.10. Financial Contracts.

The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into or remain liable upon any Rate Management Transactions except for those
entered into in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes.

Section 7.11. Acquisition of Receivables Portfolios.

The Borrower will not, nor will it permit any Restricted Subsidiary to, acquire
any single or related series of Receivables Portfolio with a purchase price in
excess of $150,000,000 (it being agreed that any one or more tranches or groups
of Receivables purchased by one or more Loan Parties from the same seller or an
Affiliate of such seller within a period of seven (7) consecutive days shall be
deemed to be a single acquisition). The Borrower will not, nor will it permit
any Restricted Subsidiary to, (i) acquire any Receivable denominated in a
currency other than Dollars, (ii) acquire any Receivable with respect to which
the debtor is a resident of a jurisdiction other than the United States of
America, (iii) acquire any Person which owns any Receivable denominated in a
currency other than Dollars or any Receivable with respect to which the debtor
is a resident of a jurisdiction other than the United States of America, or
(iv) acquire any Person organized under the laws of any jurisdiction other than
the United States of America or any state thereof, if, after giving effect to
such acquisition, the aggregate

 

102



--------------------------------------------------------------------------------

outstanding book value (without duplication) of all such Receivables (in the
case of the immediately preceding clauses (i) and (ii)), all such Receivables
owned by such Person (in the case of the immediately preceding clause (iii)) and
any and all Receivables owned by such Person (in the case of the immediately
preceding clause (iv)) would exceed in the aggregate 40% of the total book value
of all Receivables of the Borrower and its Restricted Subsidiaries at any time.

Section 7.12. Subordinated Indebtedness and Amendments to Subordinated Note
Documents.

The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.
Furthermore, the Borrower will not, and will not permit any Restricted
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Borrower or any
Loan Party;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Borrower or such Restricted Subsidiary or which is
otherwise materially adverse to the Borrower, its Restricted Subsidiaries and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Borrower or such Restricted Subsidiary or which
requires the Borrower or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (a) when
taken as a whole, is materially adverse to the Borrower, its Restricted
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

103



--------------------------------------------------------------------------------

Section 7.13. Government Regulation.

The Borrower shall not, and shall not permit any Subsidiary to (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits any Lender from making any Credit Extension to the
Borrower or from otherwise conducting business with the Borrower, or (b) fail to
provide documentary and other evidence of any Subsidiary’s identity as may be
requested by any Lender at any time to enable such Lender to verify such
Subsidiary’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

Section 7.14. Rentals.

The Borrower shall not permit, nor shall it permit any Restricted Subsidiary to,
create, pay or incur Consolidated Rentals in excess of $20,000,000 for any
fiscal year of the Borrower during the term of this Agreement on a consolidated
basis for the Borrower and its Restricted Subsidiaries.

Section 7.15. Contingent Obligations.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Contingent Obligation (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any guaranty of
the Secured Obligations, (iv) any liability of the Borrower or the Guarantors
under the Loan Documents or the “Transaction Documents” (as defined in the
Prudential Senior Secured Note Agreement), (v) Contingent Obligations in respect
of customary indemnification and purchase price adjustment obligations incurred
in connection with acquisitions or sales of assets, (vi) customary corporate
indemnification obligations under charter documents, indemnification agreements
with officers and directors and underwriting agreements and (vii) any liability
under any Indebtedness permitted by Section 7.1 (it being acknowledged and
agreed that none of the Borrower, the Guarantors or the Domestic Subsidiaries
shall make or shall suffer to exist any Contingent Obligation in respect of
Indebtedness of Foreign Subsidiaries), except to the extent permitted as
Investments under Section 7.4).

Section 7.16. Capital Expenditures.

The Borrower will not, nor will it permit any Restricted Subsidiary to, expend,
or be committed to expend, in excess of an aggregate of $30,000,000 for Capital
Expenditures of the Borrower and its Restricted Subsidiaries during any fiscal
year of the Borrower.

Section 7.17. Most Favored Lender Status.

If at any time any of the Prudential Financing, or any agreement or document
related to the Prudential Financing or any Principal Credit Facility of the
Borrower, includes (i) any covenant, event of default or similar provision that
is not provided for in this Agreement, or (ii) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,
event of default or similar provision provided in this Agreement (all such

 

104



--------------------------------------------------------------------------------

provisions described in the foregoing clauses (i) or (ii) of this Section 7.17
being referred to as the “Most Favored Covenants”), then (a) such Most Favored
Covenant shall immediately and automatically be incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, and no such
provision may thereafter be waived, amended or modified under this Agreement
except pursuant to the provisions of Section 10.2, and (b) the Borrower shall
promptly, and in any event within five (5) Business Days after entering into any
such Most Favored Covenant, so advise the Administrative Agent (for distribution
to the Lenders) in writing. Thereafter, upon the request of the Required
Lenders, the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such Most Favored Covenant, it being agreed that any failure to make such
request or to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.

Section 7.18. Use of Proceeds.

The Borrower will not request any Credit Extension with the intent, or for the
purpose, of using the proceeds of such Credit Extension to purchase or otherwise
acquire delinquent property tax receivables.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two (2) Business Days after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, any fees in respect of
Letters of Credit or other Obligations under any of the Loan Documents within
five (5) Business Days after such interest, fee or other Obligation becomes due;
or

(b) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries to the Lenders or the Agents
under or in connection with this Agreement, any Credit Extension, or any
certificate or written information delivered in connection with this Agreement
or any other Loan Document shall be false in any material respect on the date as
of which made or deemed made; or

(c) The breach by the Borrower of any of the terms or provisions of Section 5.1,
Section 5.2, Section 5.9, Section 5.10, Section 5.11, ARTICLE VI or ARTICLE VII
(other than Section 7.17); or

(d) The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this ARTICLE VIII) of any of the terms or
provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect thereto, if any), in each case which is not
remedied within thirty (30) days after the earlier to occur of (x) written
notice from the Administrative Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise becomes aware of any such breach; or

 

105



--------------------------------------------------------------------------------

(e) Failure of the Borrower or any of its Restricted Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Restricted
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement or any other event shall occur or condition exist
thereunder and such default has not been (x) timely cured or (y) waived in
writing by the requisite holders of the Material Indebtedness in respect thereof
and the effect of such default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Restricted Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Restricted Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due; or

(f) The Borrower or any of its Restricted Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this clause (f) or (vi) fail to contest in
good faith any appointment or proceeding described in clause (g) immediately
below; or

(g) Without the application, approval or consent of the Borrower or any of its
Restricted Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Restricted
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 8.1(f)(iv) shall be instituted against the Borrower or any
of its Restricted Subsidiaries and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days; or

(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Restricted Subsidiaries which, when taken
together with all other Property of the Borrower and its Restricted Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion; or

 

106



--------------------------------------------------------------------------------

(i) The Borrower or any of its Restricted Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor; or

(j) Any Reportable Event shall occur in connection with any Plan, which could
reasonably be expected to result in a liability to the Borrower or any other
member of the Controlled Group exceeding $10,000,000; or

(k) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000; or

(l) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, within the
meaning of Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum; or

(m) Any Change of Control shall occur or exist; or

(n) Nonpayment by the Borrower or any Restricted Subsidiary of any Rate
Management Obligation, when due or the breach by the Borrower or any Restricted
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto; or

(o) The Borrower or any of its Restricted Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Borrower or any of its
Restricted Subsidiaries in an amount equal to $10,000,000 or more, which
liability is not paid, bonded or otherwise discharged within 45 days or which is
not stayed on appeal and being appropriately contested in good faith; or

 

107



--------------------------------------------------------------------------------

(p) This Agreement (including amendments and supplements hereto), the Guaranty
Agreement (including amendments and supplements thereto) or any Collateral
Document (including amendments and supplements thereto) shall fail to remain in
full force or effect or any action shall be taken to assert the invalidity or
unenforceability of (including any action taken on the part of the Borrower or
its Restricted Subsidiaries to assert such invalidity or unenforceability of),
or which results in the invalidity or unenforceability of, any such Loan
Document, or any Collateral Document shall, other than as permitted thereby,
fail to create or maintain for any reason a valid and perfected security
interest in any collateral purported to be covered thereby.

Section 8.2. Acceleration.

(a) If any Event of Default described in Section 8.1(f) or Section 8.1(g) occurs
with respect to the Borrower or any Restricted Subsidiary, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuing
Bank to issue Letters of Credit shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of either Agent, the Issuing Bank or any Lender, and the
Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay the Administrative Agent an amount in
immediately available funds, which funds shall be held in the LC Collateral
Account, equal to the difference of (x) the amount of LC Exposure at such time
less (y) the amount or deposit in the LC Collateral Account at such time which
is free and clear of all rights and claims of third parties and has not been
applied against the Obligations (the “Collateral Shortfall Amount”). If any
other Event of Default occurs, the Required Lenders (or the Administrative Agent
with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuing Bank to issue Letters of Credit, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the LC Collateral Account.

(c) The Agents may at any time or from time to time after funds are deposited in
the LC Collateral Account, subject to the terms of the Intercreditor Agreement,
apply such funds to the payment of the Obligations and any other amounts as
shall from time to time have become due and payable by the Borrower to the
Lenders or the Issuing Bank under the Loan Documents.

 

108



--------------------------------------------------------------------------------

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the LC
Collateral Account shall be returned by the Collateral Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time, including
pursuant to the Intercreditor Agreement.

(e) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
Issuing Bank to issue Letters of Credit hereunder as a result of any Event of
Default (other than any Event of Default as described in Section 8.1(f) or
Section 8.1(g) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

(f) All proceeds from each sale of, or other realization upon, all or any part
of the Collateral during the existence of an Event of Default shall be applied
pursuant to, and in accordance with, the Pledge and Security Agreement.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.1. Appointment; Nature of Relationship.

SunTrust Bank is hereby appointed by each of the Lenders as its contractual
representative as Administrative Agent and Collateral Agent hereunder and under
each other Loan Document, and each of the Lenders authorizes each of the Agents
to enter into the Intercreditor Agreement, on behalf of such Lender (each Lender
hereby agreeing to be bound by the terms of the Intercreditor Agreement, as if
it were a party thereto, with the Holders of Prudential Note Obligations to be
intended third-party beneficiaries of such agreement) and each of the Lenders
irrevocably authorizes each of the Agents to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each Agent agrees to act as such
contractual representative upon the express conditions contained in this ARTICLE
IX. Notwithstanding the use of the defined terms “Administrative Agent” or
“Collateral Agent”, it is expressly understood and agreed that the Agents shall
not have any fiduciary responsibilities to any of the Secured Parties by reason
of this Agreement or any other Loan Document and that the Agents are merely
acting as the contractual representatives of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
their capacity as the Lenders’ contractual representatives, (i) neither Agent
hereby assumes any fiduciary duties to any of the Secured Parties, (ii) the
Collateral Agent is a “representative” of the Secured Parties within the meaning
of the term “secured party” as defined in the New York Uniform Commercial Code
and (iii) each Agent is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders, for itself and on behalf of its
Affiliates as Holders of Obligations, hereby agrees to assert no claim

 

109



--------------------------------------------------------------------------------

against either Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Obligations hereby
waives. Except as expressly set forth herein, neither Agent shall have any duty
to disclose, nor shall either Agent be liable for the failure to disclose, any
information relating to the Borrower or any other Loan Party that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity.

Section 9.2. Powers.

Each Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the such Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. Neither Agent
shall have any implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by such Agent.

Section 9.3. General Immunity.

Neither Agent nor any of their Related Parties shall be liable to the Borrower,
or any Lender or Holder of Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

Section 9.4. No Responsibility for Loans, Recitals, Etc.

Neither Agent nor any of their Related Parties shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any Borrowing;
(b) the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document, including, without limitation, any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in ARTICLE III, except receipt of items required to
be delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any Collateral; or
(g) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries. Neither Agent shall have any duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to such Agent
at such time, but is voluntarily furnished by the Borrower to such Agent (either
in its capacity as an Agent or in its individual capacity).

 

110



--------------------------------------------------------------------------------

Section 9.5. Action on Instructions of Lenders.

Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that
neither Agent shall be under any duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such) or is otherwise required by the Intercreditor
Agreement. Each Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

Section 9.6. Employment of Agents and Counsel.

Each Agent may execute any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Each Agent shall be
entitled to advice of counsel concerning the contractual arrangement between
such Agent and the Lenders and all matters pertaining to such Agent’s duties
hereunder and under any other Loan Document.

Section 9.7. Reliance on Documents; Counsel.

Each Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement, paper or document reasonably believed by it to be genuine
and correct and to have been signed or sent by the proper person or persons,
and, in respect to legal matters, upon the opinion of counsel reasonably
selected by such Agent, which counsel may be employees of such Agent. For
purposes of determining compliance with the conditions specified in Section 3.1
and Section 3.2, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.

Section 9.8. Agent’s Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify each Agent ratably in proportion to
the Lenders’ Pro Rata Share (i) for any amounts not reimbursed by the Borrower
for which such Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by such Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by such Agent in connection with any dispute between such
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or

 

111



--------------------------------------------------------------------------------

asserted against such Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against such Agent in connection with any
dispute between such Agent and any Lender or between two or more of the
Lenders), or the enforcement of any of the terms of the Loan Documents or of any
such other documents, provided that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the such Agent and (ii) any indemnification
required pursuant to Section 2.20(e) and Section 10.4(d) shall, notwithstanding
the provisions of this Section, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this Section
shall survive payment of the Secured Obligations and termination of this
Agreement.

Section 9.9. Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that either Agent receives such a notice, such Agent
shall give prompt notice thereof to the Lenders.

Section 9.10. Rights as a Lender.

In the event either Agent is a Lender, such Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its Revolving
Commitment and its Credit Extensions as any Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, at any
time when an Agent is a Lender, unless the context otherwise indicates, include
such Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Subsidiaries in
which the Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person. Neither Agent, in its individual capacity, is obligated
to remain a Lender.

Section 9.11. Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent, the Arrangers or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon either Agent, the
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

 

112



--------------------------------------------------------------------------------

Section 9.12. Successor Administrative Agent.

The Administrative Agent (i) may resign at any time by giving written notice
thereof to the Lenders and the Borrower and (ii), if the Total Exposure (as
defined below) of the Administrative Agent and its Affiliates (in each case in
their capacity as a Lender) is less than 7.5%, the Required Lenders may require
the Administrative Agent to resign, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or the Required
Lenders have requested such resignation. Upon any such resignation, the Required
Lenders shall have the right to appoint, in consultation with the Borrower, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this ARTICLE IX shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section, then the term “Base Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent. The term “Total Exposure” shall mean, at any time of determination with
respect to the Revolving Commitment and Term Loans held by the Administrative
Agent and its Affiliates (in their capacity as a Lender), the quotient
(expressed as a percentage) of: (x) the sum of such Lenders’ Revolving
Commitments (or if the Revolving Commitments have been terminated or expired or
the Revolving Loans have been declared to be due and payable, such Lenders’
Revolving Credit Exposure) plus the outstanding principal amount of Term Loans
of such Lenders divided by (y) the sum of all Lenders’ Revolving Commitments (or
if such Revolving Commitments have been terminated or expired or the Revolving
Loans have been declared to be due and payable, the Revolving Credit Exposure of
all Lenders) plus the outstanding principal amount of Term Loans of such
Lenders.

 

113



--------------------------------------------------------------------------------

Section 9.13. Delegation to Affiliates.

The Borrower and the Lenders agree that each Agent may delegate any of its
duties under this Agreement to any of its Affiliates. Any such Affiliate (and
such Affiliate’s directors, officers, agents and employees) which performs
duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which such
Agent is entitled under ARTICLE IX and ARTICLE X.

Section 9.14. Co-Agents, Documentation Agent, Syndication Agent.

None of the Lenders, if any, identified in this Agreement as a “co-agent”,
“documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 9.11.

Section 9.15. Collateral Documents.

(a) Each Lender and the Administrative Agent authorizes the Collateral Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Parties (other than the Collateral Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Collateral Agent for the benefit of the Secured Parties upon the terms of
the Collateral Documents and the Intercreditor Agreement.

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Collateral Agent is hereby
authorized (subject to the terms of the Intercreditor Agreement) to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Collateral Agent on behalf of the Secured Parties.

(c) Subject to the terms of the Intercreditor Agreement, the Lenders and the
Administrative Agent hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Revolving Commitments and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Collateral Agent at any time, the Lenders
and the Administrative Agent will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

 

114



--------------------------------------------------------------------------------

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document (other than sales or
transfers between the Borrower and its Restricted Subsidiaries or between or
among such Restricted Subsidiaries), or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Borrower to the Collateral
Agent, the Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders and the Administrative Agent to), subject to the terms of the
Intercreditor Agreement, execute such documents as may be necessary to evidence
the release of the Liens granted to the Collateral Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Restricted Subsidiary in respect of) all interests retained by the
Borrower or any Restricted Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

(e) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Agents: (i) to release any Guarantor from its obligations under the Guaranty
Agreement and any Collateral Document (including the release of any Lien granted
by such Guarantor under any such Collateral Document) in connection with (x) the
designation of such Guarantor as an Unrestricted Subsidiary pursuant to the
definition of “Unrestricted Subsidiary” or (y) the execution by any Subsidiary
of Propel Acquisition LLC of an agreement evidencing Propel Indebtedness the
terms of which prohibit such Subsidiary from providing a guaranty of the
Obligations or the granting of security in respect thereto and (ii) to execute
and deliver or file or authorize the filing of such documents, statements and
instruments and do such other things as are necessary to release such Guarantor
from such obligations (and to release such Liens) pursuant to this clause
(e) promptly upon the effectiveness of any such release. Upon request by any
Agent at any time, the Lenders shall confirm in writing each Agent’s authority
to release the applicable Guarantor pursuant to this clause (e).

(f) No agreement shall amend, modify or otherwise affect the rights or duties of
the Collateral Agent without the prior written consent of the Collateral Agent.

Section 9.16. Reports.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of either Agent; (b) neither Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report nor (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this

 

115



--------------------------------------------------------------------------------

Agreement, it will pay and protect, and indemnify, defend, and hold the Agents
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Section 9.17. Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

Section 9.18. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

 

116



--------------------------------------------------------------------------------

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:

   3111 Camino Del Rio North       Suite 1300       San Diego, California 92108
      Attention: Chief Financial Officer       Telecopy Number: 858-309-6998   

 

To the Administrative Agent:

         SunTrust Bank       3333 Peachtree Road       7th Floor      
Atlanta, Georgia 30326       Attention: Paula Mueller       Telecopy Number:
(404) 439-7390   

 

 

117



--------------------------------------------------------------------------------

With a copy to:

   SunTrust Bank       Agency Services       303 Peachtree Street, N. E./ 25th
Floor       Atlanta, Georgia 30308       Attention: Mr. Doug Weltz      
Telecopy Number: (404) 221-2001       and       Alston & Bird LLP       1201
West Peachtree Street       Atlanta, Georgia 30309       Attention: Rick D.
Blumen, Esq.       Telecopy: (404) 253-8366   

To the Issuing Bank:

   SunTrust Bank       25 Park Place, N. E./Mail Code 3706       Atlanta,
Georgia 30303       Attention: Letter of Credit Department       Telecopy
Number: (404) 588-8129   

To the Swingline Lender:

   SunTrust Bank       Agency Services       303 Peachtree Street, N.E./25th
Floor       Atlanta, Georgia 30308       Attention: Mr. Doug Weltz      
Telecopy Number: (404) 221-2001   

To any other Lender:

   the address set forth in the Administrative   

Questionnaire or the Assignment and Acceptance

Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(b) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting

 

118



--------------------------------------------------------------------------------

to be a Person authorized by the Borrower to give such notice and the
Administrative Agent, the Issuing Bank and the Lenders shall not have any
liability to the Borrower or other Person on account of any action taken or not
taken by the Administrative Agent, the Issuing Bank and the Lenders in reliance
upon such telephonic or facsimile notice. The obligation of the Borrower to
repay the Loans and all other Obligations hereunder shall not be affected in any
way or to any extent by any failure of the Administrative Agent, the Issuing
Bank and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
and the Lenders of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and the Lenders to be contained in
any such telephonic or facsimile notice.

(c) Notices and other communications to the Lenders, the Swingline Lender and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the Issuing Bank
pursuant to ARTICLE II unless such Lender, the Swingline Lender, the Issuing
Bank, as applicable, and Administrative Agent have agreed to receive notices
under such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective

 

119



--------------------------------------------------------------------------------

unless the same shall be permitted by paragraph (b) of this Section 10.2, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Except as provided in Section 2.24 with respect to any Incremental Facility
Amendment or Section 2.25 with respect to any Extension, no amendment or waiver
of any provision of this Agreement or the other Loan Documents, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required Lenders
or the Borrower and the Administrative Agent with the consent of the Required
Lenders and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
supplemental agreement shall, without the consent of the Supermajority Lenders,
amend or otherwise modify the definition of Estimated Remaining Collections or
the methods and assumptions used in calculating Estimated Remaining Collections;
provided, further that no amendment or waiver shall: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal (excluding any mandatory prepayment) of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.21(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release the
Borrower or, except as otherwise expressly permitted hereunder, any Guarantor,
or limit the liability of the Borrower under the Loan Documents or any such
Guarantor under any guaranty agreement, without the written consent of each
Lender (it being understood that the creation of a class of unrestricted or
similarly designated Subsidiaries approved by the Required Lenders which class
would not be required to guaranty the Obligations shall not be considered a
release of any Guarantor); (vii) release all or substantially all of the
Collateral securing any of the Obligations or agree to subordinate any Lien in
such Collateral to any other creditor of the Borrower or any Subsidiary, without
the written consent of each Lender; (viii) subordinate the Loans to any other
Indebtedness without the consent of all Lenders; (ix) increase the aggregate of
all Commitments (other than pursuant to Section 2.24(a)) without the consent of
all of the Lenders; or (x) change Section 7.2 of the Security Agreement (or the
defined terms therein) in a manner that would alter the sharing of payments
required thereby without the written consent of each Lender (or Affiliate of
such Lender) directly and adversely affected thereby; provided further, that no
such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, (x) no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver

 

120



--------------------------------------------------------------------------------

or consent hereunder, except that (I) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender
and (II) subject in all respects to Section 2.23, no amendment or waiver shall
reduce the principal amount of any Loan or reduce the rate of interest on any
Loan, in each case, owing to a Defaulting Lender, without the consent of such
Defaulting Lender and (y) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Section 2.18(a), Section 2.20,
Section 2.20(a) and Section 10.3), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall reimburse the Agents and the Arrangers for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees and time charges of attorneys for each Agent,
which attorneys may be employees of such Agent and expenses of and fees for
other advisors and professionals engaged by such Agent or the Arrangers) paid or
incurred by any Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agents, the Arrangers, the Issuing Bank and the
Lenders for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges and
expenses of attorneys and paralegals for the Agents, the Arrangers, the Issuing
Bank and the Lenders, which attorneys and paralegals may be employees of the
Agents, the Arrangers, the Issuing Bank or the Lenders) paid or incurred by the
Agents, the Arrangers, the Issuing Bank or any Lender in connection with (i) the
collection and enforcement of the Loan Documents and (ii) any workout,
restructuring or negotiations in respect of any of the Obligations. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
the cost and expense of obtaining the field examination contemplated by
Section 5.7 and the preparation of Reports described in the following sentence
based on the fees charged by a third party retained by either Agent or the
internally allocated fees for each Person employed by such Agent with respect to
each field examination. The Borrower acknowledges that from time to time either
Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Agents from information furnished to them by or on behalf of the Borrower,
after either such Agent has exercised its rights of inspection pursuant to this
Agreement.

 

 

121



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by

any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank,
the Swingline Lender and each of the Lenders harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

122



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (in each
case with respect to either Facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to either Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

123



--------------------------------------------------------------------------------

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$3,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such lower amount unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Bank and Swingline Lender (not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.

 

124



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (except in the case of an assignment by
a Lender to an Affiliate of such Lender); provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.20
if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Revolver Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18 and Section 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or

 

125



--------------------------------------------------------------------------------

transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 10.4. If the consent of the
Borrower to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent five (5) Business
Days after the date notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower, unless such consent
is expressly refused by the Borrower prior to such fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnitee”
for purposes of Section 10.3.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 2.20(e)
with respect to any payments made by such Lender to its Participant(s).

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.18 and Section 2.20 (subject to the
requirements and limitations

 

126



--------------------------------------------------------------------------------

therein, including the requirements under Section 2.20(g) (it being understood
that the documentation required under Section 2.20(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.25 and Section 2.27 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.27 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.8 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.21(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 10.5. Performance of Obligations.

The Borrower agrees that the Collateral Agent may, but shall have no obligation
to (i) at any time, pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral and
(ii) after the occurrence and during the continuance of a Default make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Collateral Agent in its discretion deems
necessary or desirable to protect or preserve the Collateral, including, without
limitation, any action to (x) effect any repairs or obtain any insurance called
for by the terms of any of the Loan Documents and to pay all or any part of the
premiums therefor and the costs thereof and (y) pay any rents payable by the
Borrower which are more than 30 days past due, or as to which

 

127



--------------------------------------------------------------------------------

the landlord has given notice of termination, under any lease. The Collateral
Agent shall use its best efforts to give the Borrower notice of any action taken
under this Section prior to the taking of such action or promptly thereafter
provided the failure to give such notice shall not affect the Borrower’s
obligations in respect thereof. The Borrower agrees to pay the Collateral Agent,
upon demand, the principal amount of all funds advanced by the Collateral Agent
under this Section, together with interest thereon at the rate from time to time
applicable to Base Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Collateral Agent, the Collateral Agent shall promptly notify each
Lender and each Lender agrees that it shall thereupon make available to the
Collateral Agent, in Dollars in immediately available funds, the amount equal to
such Lender’s Pro Rata Share of such advance. If such funds are not made
available to the Collateral Agent by such Lender within one (1) Business Day
after the Collateral Agent’s demand therefor, the Collateral Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Rate for each day during the period commencing on
the date of such demand and ending on the date such amount is received. The
failure of any Lender to make available to the Administrative Agent its Pro Rata
Share of any such unreimbursed advance under this Section shall neither relieve
any other Lender of its obligation hereunder to make available to the Collateral
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Collateral Agent. All outstanding principal of, and interest
on, advances made under this Section shall constitute Obligations secured by the
Collateral until paid in full by the Borrower

Section 10.6. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York court or, to the extent permitted by applicable law, such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

128



--------------------------------------------------------------------------------

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.4(a) and brought in any
court referred to in paragraph (b) of this Section 10.4(a). Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.7. WAIVER OF JURY TRIAL.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.8. Right of Setoff.

If an Event of Default shall have occurred and be continuing, or if any Loan
Party shall have become insolvent, however evidenced, each Lender (including the
Swingline Lender), the Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Bank or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of the Loan
Parties now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Loan Parties may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any

 

129



--------------------------------------------------------------------------------

Defaulting Lender shall exercise any such right of setoff hereunder or under any
other Loan Document, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.23 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 10.9. Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or by email, in
pdf format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telecopy or by email, in pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.

Section 10.10. Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.18(a), Section 2.19, Section 2.20 and Section 10.3
and ARTICLE IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

130



--------------------------------------------------------------------------------

Section 10.11. Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.12. Confidentiality.

The Administrative Agent and each Lender agrees to hold any Confidential
Information (as hereinafter defined) which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Agents and any other Lender and their respective
Affiliates in connection with the transactions contemplated by this Agreement
(provided that such parties are informed of the confidential nature of the
Confidential Information and are instructed to keep such Confidential
Information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (as defined below) in
connection with the transactions contemplated by this Agreement (provided that
such parties are informed of the confidential nature of the Confidential
Information and are instructed to keep such Confidential Information
confidential), (iii) to regulatory agencies or authorities purporting to have
jurisdiction over the Loan Parties (including bank examiners and any
self-regulatory authority such as the National Association of Insurance
Commissioners) upon request or as required by law, (iv) subject to the proviso
below, to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to its direct or indirect contractual counterparties and
prospective counterparties in swap agreements related to the Credit Extensions
or to legal counsel, accountants and other professional advisors to such
counterparties when provided for such purposes, (vi) permitted by the last
sentence of this Section, (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder, (viii) the CUSIP Service Bureau or any similar organization and
(ix) in connection with enforcement of the rights and remedies of the Agents or
any Lender under the Loan Documents to the extent such disclosure is necessary
or appropriate to pursue such enforcement in a commercially reasonable manner;
provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the Administrative Agent or relevant Lender to whom the
disclosure request or requirement is made, agrees to use its commercially
reasonable efforts to promptly notify the Borrower of such request or
requirement so that the Borrower may (a) seek an appropriate protective order or
other appropriate order at the Borrower’s sole cost and expense and/or (b) waive
compliance with this proviso (it being understood and agreed that if the
Borrower does not have the right to obtain such an order or if the Borrower does
not commence procedures to obtain such a protective order within five
(5) Business Days of receipt of such notice, the Administrative Agent and
Lenders’ compliance with this proviso shall be deemed to have been waived with
respect to such disclosure). Without limiting Section 10.9, the Borrower agrees
that the terms of this Section shall set forth the entire agreement between the
Borrower and each Lender (including the Agents) with respect to any

 

131



--------------------------------------------------------------------------------

Confidential Information previously or hereafter received by such Lender in
connection with this Agreement, and this Section shall supersede any and all
prior confidentiality agreements entered into by such Lender with respect to
such Confidential Information. As used in this Section, “Confidential
Information” means any information or material regarding the business
operations, procedures, methods and plans of the Borrower and its Subsidiaries,
any financial data, proposed transaction or financing structures, information
relating to the Receivables or the Receivables Portfolios, and all reports
(other than copies of reports filed with the Securities and Exchange Commission)
and other information provided pursuant to Section 5.1, together with all notes,
analyses, compilations, studies and other documents to the extent they contain
or otherwise reflect such information; provided that “Confidential Information”
shall not include any such information which (i) is generally available to the
public at the time it is provided by, or on behalf of, the Borrower or any
Subsidiary, (ii) was known to the intended recipient prior to such information
being disclosed to either Agent or any Lender and/or (iii) is independently
developed by or for the Agents or any Lender. The Borrower authorizes each
Lender to disclose to any Participant or Eligible Assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by this Section.

Section 10.13. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

Section 10.14. Waiver of Effect of Corporate Seal.

The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any applicable law or any of its respective charter or
organizational documents, agrees that this Agreement is delivered by Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

132



--------------------------------------------------------------------------------

Section 10.15. Patriot Act.

The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 10.16. Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

Section 10.17. No Advisory or Fiduciary Relationship.

In connection with all aspects of the transactions contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender or Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
or Arrangers has any obligation to disclose any of such interests to the
Borrower or any of its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender or either Arranger with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

(remainder of page left intentionally blank)

 

133



--------------------------------------------------------------------------------

Schedule I-A

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

   Cash Flow
Leverage
Ratio    Applicable
Margin for
Eurodollar
Loans    Applicable
Margin for
Base Rate
Loans    Applicable
Percentage for
Commitment
Fee

I

   Less than
1.00:1.00    2.50% per
annum    1.50% per
annum    0.30% per
annum

II

   Less than
1.50:1.00 but
greater than
or equal to
1.00:1.00    2.75% per
annum    1.75% per
annum    0.35% per
annum

III

   Greater than
or equal to
1.50:1.00    3.00% per
annum    2.00% per
annum    0.40% per
annum

 

[SCHEDULE I-A]



--------------------------------------------------------------------------------

Schedule I-B

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

(Term Loan A-1)

 

Pricing

Level

   Cash Flow
Leverage
Ratio    Applicable
Margin for
Eurodollar
Loans    Applicable
Margin for
Base Rate
Loans

I

   Less than
1.00:1.00    2.00% per
annum    1.00% per
annum

II

   Less than
1.50:1.00 but
greater than
or equal to
1.00:1.00    2.25% per
annum    1.25% per
annum

III

   Greater than
or equal to
1.50:1.00    2.50% per
annum    1.50% per
annum

 

[SCHEDULE I-B]



--------------------------------------------------------------------------------

Schedule II-A

REVOLVING COMMITMENT AND TERM LOAN A COMMITMENT

AMOUNTS

 

Lender

  

Revolving Commitment
Amount

    

Term Loan A

Commitment
Amount

 

SunTrust Bank

   $ 83,278,619.73       $ 16,552,380.95   

Bank of America, N.A.

     73,435,714.00         17,028,571.43   

Fifth Third Bank

     51,070,190.48         9,523,809.52   

ING Capital LLC

     66,071,428.58         9,523,809.52   

Morgan Stanley Bank, N.A.

     40,625,000.00         10,000,000.00   

California Bank &Trust

     32,380,952.00         7,619,047.62   

Citibank, N.A.

     43,749,999.98         6,666,666.67   

Bank Leumi USA

     10,767,857.14         4,514,285.71   

Israel Discount Bank of New York

     16,190,476.19         3,809,523.81   

First Bank

     16,041,666.67         3,333,333.33   

Amalgamated Bank

     15,892,857.14         2,857,142.86   

Union Bank

     22,321,428.59         2,857,142.86   

Cathay Bank, California Banking Corporation

     13,164,285.70         1,904,761.90   

Chang Hwa Commercial Bank, Ltd., New York Branch

     19,345,238.10         1,904,761.90   

Manufacturers Bank

     8,214,285.70         1,904,761.90   

Barclays Bank

     20,000,000.00         0.00   

RBS Citizens

     35,000,000.00         0.00   

Flagstar Bank

     25,000,000.00         0.00   

PrivateBank and Trust

     25,000,000.00         0.00   

Western Alliance Bank

     25,000,000.00         0.00   

Raymond James Bank

     20,000,000.00         0.00   

UBS AG, Stamford Branch

     20,000,000.00         0.00   

CTBC Bank

     10,000,000.00         0.00   

Total

   $ 692,550,000.00       $ 100,000,000      

 

 

    

 

 

 

 

[SCHEDULE II-A]



--------------------------------------------------------------------------------

Schedule II-B

TERM LOAN A-1 COMMITMENT AMOUNTS1

 

Lender

  

Term Loan A-1

Commitment
Amount

 

Deutsche Bank AG, New York Branch

   $ 50,000,000.00   

Total

   $ 50,000,000.00   

 

1  The Term Loan A-1 Commitment Amount in effect as of the Closing Date is
listed in Section 2.9(c) of the Credit Agreement.

 

[SCHEDULE II-B]



--------------------------------------------------------------------------------

Schedule III

EXTENDING LENDERS AND NON-EXTENDING LENDERS

Extending Lenders:

 

Lender

  

Revolving Commitment
Amount

    

Term Loan A-2
Commitment Amount

 

SunTrust Bank

   $ 83,278,619.73       $ 15,040,427.92   

Bank of America, N.A.

     73,435,714.00         15,964,286.00   

Fifth Third Bank

     51,070,190.48         8,929,809.52   

ING Capital LLC

     66,071,428.58         8,928,571.42   

Morgan Stanley Bank, N.A.

     40,625,000.00         9,375,000.00   

California Bank & Trust

     32,380,952.00         7,619,048.00   

Citibank, N.A.

     43,749,999.98         6,250,000.02   

Bank Leumi USA

     10,767,857.14         4,232,142.86   

First Bank

     16,041,666.67         3,124,999.98   

Union Bank

     22,321,428.59         2,678,571.41   

Cathay Bank, California Banking Corporation

     13,164,285.70         1,785,714.30   

Chang Hwa Commercial Bank, Ltd.,
New York Branch

     19,345,238.10         1,785,714.30   

Manufacturers Bank

     8,214,285.70         1,785,714.30   

Barclays Bank PLC

     20,000,000.00         0.00   

RBS Citizens

     35,000,000.00         0.00   

Flagstar Bank

     25,000,000.00         0.00   

PrivateBank and Trust

     25,000,000.00         0.00   

Western Alliance Bank

     25,000,000.00         0.00   

Raymond James Bank

     20,000,000.00         0.00   

UBS AG, Stamford Branch

     20,000,000.00         0.00   

CTBC Bank

     10,000,000.00         0.00   

Total

   $ 660,466,666.67       $ 87,500,000.03      

 

 

    

 

 

 

Non-Extending Lenders:

 

Lender

  

Revolving Commitment
Amount

    

Term Loan A
Commitment Amount

 

Israel Discount Bank of New York

     16,190,476.19         3,571,428.56   

Amalgamated Bank

     15,892,857.14         2,678,571.41   

Total

   $ 32,083,333.33       $ 6,249,999.97      

 

 

    

 

 

 

 

[SCHEDULE III]



--------------------------------------------------------------------------------

SCHEDULE 2.22

EXISTING LETTERS OF CREDIT

N/A

 

[SCHEDULE 2.22]



--------------------------------------------------------------------------------

SCHEDULE 4.8

TAXES

Tax return for period of January 1, 2009 through December 31, 2010 for Encore
Capital Group, Inc. and its subsidiaries is currently being audited by
Massachusetts Department of Revenue. The tentative result of this audit is an
expected refund of $2,434.

 

[SCHEDULE 4.8]



--------------------------------------------------------------------------------

SCHEDULE 4.14

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of
Organization

  

Percentage Ownership

Ascension Capital Group, Inc. (immaterial subsidiary)

   Delaware    100% owned by Midland Credit Management

Midland Credit Management, Inc.

   Kansas    100% owned by the Borrower

Midland Funding NCC-2 Corporation

   Delaware    100% owned by Midland Funding NCC-2 Corporation

Midland Portfolio Services, Inc.

   Delaware    100% owned by Midland Credit Management, Inc.

MRC Receivables Corporation

   Delaware    100% owned by Midland Portfolio Services, Inc.

Midland International LLC

   Delaware    100% owned by Midland Credit Management, Inc.

Propel Acquisition LLC

   Delaware    100% owned by the Borrower

Midland India LLC

   Minnesota    100% owned by Midland International LLC

Midland Funding LLC

   Delaware    100% owned by Midland Portfolio Services, Inc.

Midland Credit Management India Private Limited

   New Delhi,
India   

99.999% owned by Midland India LLC

.001% owned by Midland International LLC

MCM Midland Management Costa Rica, SRL (immaterial subsidiary)

   Costa Rica    100% owned by Midland Credit Management, Inc.

Midland Credit Management (Mauritius) Ltd. (immaterial subsidiary)

   Mauritius    100% owned by Encore Capital Group, Inc.

BNC Retax, LLC

   Texas    100% owned by Propel Acquisition LLC

Propel Financial Services, LLC

   Texas    100% owned by Propel Acquisition LLC

Propel Funding, LLC

   Delaware    100% owned by Propel Acquisition LLC

Propel Funding Ohio, LLC

   Delaware    100% owned by Propel Funding, LLC

RioProp Holdings, LLC

   Texas   

50% owned by Propel Acquisition LLC

50% owned by Propel Financial Services, LLC

RioProp Ventures, LLC

   Texas    100% owned by Propel Acquisition LLC

 

[SCHEDULE 4.14]



--------------------------------------------------------------------------------

SCHEDULE 4.20

MATERIAL AGREEMENTS

Second Amended and Restated Senior Secured Note Purchase Agreement, dated as of
May 9, 2013, by and among Encore Capital Group, Inc. and the purchasers named
therein, as amended by the Amendment No. 1 thereto dated as of May 29, 2013 and
the Amendment No. 2 thereto dated as of February 25, 2014.

Credit Facility Loan Agreement, dated as of May 8, 2012, by and among Texas
Capital Bank, National Association, as Administrative Agent, certain banks party
thereto and Propel Financial Services, LLC, as amended by the Amendment No. 1
thereto dated as of February 7, 2013 and the Amendment No. 2 thereto dated as of
December 27, 2013.

Tax Lien Loan and Security Agreement, dated as of May 15, 2013 by and among PFS
Financial 1, LLC, as borrower, the other borrowers party thereto, PFS Finance
Holdings LLC, as borrower representative, and Wells Fargo Bank, N.A., as lender.

Indenture dated as of November 27, 2012 between Encore Capital Group, Inc., as
issuer, and Union Bank, N.A. as trustee.

Indenture dated as of June 24, 2013 among Encore Capital Group, Inc., as issuer,
Midland Credit Management, Inc., as guarantor, and Union Bank, N.A. as trustee.

 

[SCHEDULE 4.20]



--------------------------------------------------------------------------------

SCHEDULE 5.12

POST-CLOSING OBLIGATIONS

None.

 

[SCHEDULE 5.12]



--------------------------------------------------------------------------------

SCHEDULE 7.1(b)

OUTSTANDING INDEBTEDNESS

 

1. Second Amended and Restated Senior Secured Note Purchase Agreement, dated as
of May 9, 2013, by and among Encore Capital Group, Inc. and the purchasers named
therein, as amended by the Amendment No. 1 thereto dated as of May 29, 2013 and
the Amendment No. 2 thereto dated as of February 25, 2014.

 

2. Deferred court costs advanced to contracted collections attorneys for certain
out-of-pocket court costs and incurred in the ordinary course of business, and
described more fully in Note 10 to the Condensed Consolidated Financial
Statements included in Borrower’s Form 10-Q filed August 2, 2012.

 

3. Obligations to participate in the Midland Credit Management, Inc. (“MCM”)
Executive Nonqualified Excess Plan (deferred compensation plan).

 

4. Obligations to participate in the MCM self-insured health insurance plans
through Cigna and life insurance through Lincoln Financial.

 

5. The leases for real property listed below:

3111 Camino Del Rio North, Ste. 1300

San Diego, CA 92108

Landlord: The Irvine Company

8875 Aero Drive, San Diego, CA 92123

Landlord: Aerovault Venture, L.P. c/o Property Management Ass.

4302 East Broadway, Phoenix, AZ 85040

Landlord: Pranjiwan R. Lodhia and Lolita Lodhia

16 McLeland Road, St. Cloud, MN 56303

Landlord: FMT Services, Inc. (sublessor)

One Riverfront Plaza, Newark, NJ 07102

Landlord: Matrix One Riverfront Plaza, LLC c/o Matrix Realty, Inc.

 

6. LIBOR swap arrangements with the counterparties entered into as of the date
and for the amounts shown below:

 

Date of swap    Counterparty    Amount  

8/11/2010

   JP Morgan    $ 25,000,000   

8/19/2010

   JP Morgan    $ 25,000,000   

10/19/2010

   BBVA Compass    $ 25,000,000   

11/5/2010

   ING    $ 25,000,000   

5/25/2011

   JP Morgan    $ 25,000,000   

5/25/2011

   Bank of America    $ 25,000,000   

 

[SCHEDULE 7.1(b)]



--------------------------------------------------------------------------------

SCHEDULE 7.2

LIENS

 

Jurisdiction

Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Delaware, State    Encore Capital Group, Inc.    SunTrust Bank, as Collateral
Agent    2010 0433734 filed 2/9/10 Delaware, State    Encore Capital Group, Inc.
   SunTrust Bank, as Collateral Agent    2012 1959172 filed 5/22/12 Delaware,
State    Encore Capital Group, Inc.    SunTrust Bank, as Administrative Agent   
2012 4267532 filed 11/5/12 Kansas, State    Midland Credit Management, Inc.   
SunTrust Bank, as Collateral Agent    5997135 filed 6/8/05 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    KEY EQUIPMENT FINANCE INC.    70546051 filed
2/11/08 Kansas, State    Midland Credit Management, Inc.    Roundup Funding,
L.L.C.    6566608 filed 2/6/09 Kansas, State    Midland Credit Management, Inc.
   Roundup Funding, L.L.C.    6572085 filed 2/20/09 Kansas, State    Midland
Credit Management, Inc.    Roundup Funding, L.L.C.    6579189 filed 3/20/09
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    706050044 filed 5/7/09 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    Cisco Systems Capital Corporation    6608780 filed 6/24/09
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70669655 filed 8/14/09 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70675785 filed 9/15/09
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70681056 filed 10/9/09 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70682237 filed
10/16/09 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP   
70689760 filed 11/24/09 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US
BANCORP EQUIPMENT FINANCE, INC.    70690933 filed 12/1/09 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    Cisco Systems Capital Corporation    6668172
filed 2/1/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    DELL FINANCIAL
SERVICES L.L.C.    70713826 filed 2/3/10 Kansas, State    Midland Credit
Management, Inc.    SunTrust Bank, as Collateral Agent    6671564 filed 2/9/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    Cisco Systems Capital
Corporation    6693329 filed 4/29/10 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    US BANCORP    70759563 filed 5/6/10 Kansas, State    Midland Credit
Management, Inc.    Velocity Investments, LLC    97854301 filed 5/10/10 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.
   70770081 filed 5/28/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US
BANCORP EQUIPMENT FINANCE, INC.    70770727 filed 5/28/10

 

[SCHEDULE 7.2]



--------------------------------------------------------------------------------

Jurisdiction

Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70770735 filed 5/28/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP    70783084 filed 6/24/10 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    70785329 filed 6/29/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70807214 filed 8/17/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70807222 filed 8/17/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70807305 filed 8/17/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    Cisco Systems Capital Corporation    6733315 filed 9/22/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    70827592
filed 9/30/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC
   70828301 filed 10/1/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP    70845826 filed 11/10/10 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    CISCO SYSTEMS CAPITAL CORPORATION   
70848903 filed 11/17/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S.
BANCORP EQUIPMENT FINANCE, INC.    70854794 filed 12/2/10 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    70868711 filed 1/4/11
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP BUSINESS
EQUIPMENT FINANCE GROUP    70871152 filed 1/7/11 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    IBM CREDIT LLC    70880559 filed 1/25/11 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    70919530 filed 4/4/11
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP EQUIPMENT
FINANCE, INC.    70969956 filed 6/29/11 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    U.S. BANCORP EQUIPMENT FINANCE, INC.    70973412 filed
7/6/11 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC   
71017078 filed 9/23/11 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM
CREDIT LLC    71051994 filed 11/26/11 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE    71086081 filed 1/24/12
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71105899 filed 3/1/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM
CREDIT LLC    71123447 filed 3/30/12 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    IBM CREDIT LLC    71123603 filed 3/30/12 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    IBM CREDIT LLC    71124650 filed 4/2/12

 

[SCHEDULE 7.2]



--------------------------------------------------------------------------------

Jurisdiction

Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71128909 filed 4/6/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
Cisco Systems Capital Corporation    6893994 filed 4/10/12 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE    71139559 filed
4/20/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT
FINANCE    71148097 filed 5/2/12 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    U.S. BANK EQUIPMENT FINANCE    71148105 filed 5/2/12 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE, A DVISION OF
U.S. BANK NATIONAL ASSOCIAT    71149731 filed 5/4/12 Kansas, State    Midland
Credit Management, Inc.    SunTrust Bank, as Collateral Agent    6906820 filed
5/22/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT
FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT    71182559 filed 6/19/12
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71191162 filed 6/28/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANK EQUIPMENT FINANCE    71207703 filed 7/23/12 Kansas, State    Midland
Credit Management, Inc.    SunTrust Bank, as Administrative Agent    6947121
filed 11/5/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC
   71318823 filed 1/3/13 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    CIT
FINANCE LLC    71320134 filed 1/4/13 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL
ASSOCIATION    71331396 filed 1/17/13 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    Cisco Systems Capital Corporation    6967145 filed 1/31/13
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE,
A DIVISION OF U.S. BANK NATIONAL ASSOCIATION    71368026 filed 3/14/13 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION    71410299 filed 5/8/13

 

[SCHEDULE 7.2]



--------------------------------------------------------------------------------

Jurisdiction

Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE,
A DIVISION OF U.S. BANK NATIONAL ASSOCIATION    71453778 filed 7/1/13 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE   
71496959 filed 8/22/13 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
Western Alliance Equipment Finance, Inc.    7030844 filed 9/30/13 Kansas, State
   MIDLAND CREDIT MANAGEMENT, INC.    WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
   71537174 filed 10/17/13 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION   
71543362 filed 10/28/13 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.    71547447 filed 10/31/13 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    Bank of the West    7045669 filed
11/27/13 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT
FINANCE    71577915 filed 12/20/13 Delaware, State    Midland International LLC
   SunTrust Bank, as Collateral Agent    2010 0433981 filed 2/9/10 Delaware,
State    Midland International LLC    SunTrust Bank, as Collateral Agent    2012
1959404 filed 5/22/12 Delaware, State    Midland International LLC    SunTrust
Bank, as Administrative Agent    2012 4267599 filed 11/5/12 Minnesota, State   
Midland India LLC    SunTrust Bank, as Collateral Agent    201019088181 filed
2/9/10 Minnesota, State    Midland India LLC    SunTrust Bank, as Collateral
Agent    201228393207 filed 5/22/12 Minnesota, State    Midland India LLC   
SunTrust Bank, as Administrative Agent    201230151019 filed 11/6/12 Delaware,
State    Midland Portfolio Services, Inc.    SunTrust Bank, as Collateral Agent
   2010 0434039 filed 2/9/10 Delaware, State    Midland Portfolio Services, Inc.
   SunTrust Bank, as Collateral Agent    2012 1959453 filed 5/22/12

 

[SCHEDULE 7.2]



--------------------------------------------------------------------------------

Jurisdiction

Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Delaware, State    Midland Portfolio Services, Inc.    SunTrust Bank, as
Administrative Agent    2012 4267623 filed 11/5/12 Delaware, State    Midland
Funding LLC    SunTrust Bank, as Collateral Agent    2010 0433858 filed 2/9/10
Delaware, State    Midland Funding LLC    SunTrust Bank, as Collateral Agent   
2012 1959206 filed 5/22/12 Delaware, State    Midland Funding LLC    SunTrust
Bank, as Administrative Agent    2012 4267672 filed 11/5/12 Delaware, State   
MRC Receivables Corporation    SunTrust Bank, as Collateral Agent    2010
0433585 filed 2/9/10 Delaware, State    MRC Receivables Corporation    SunTrust
Bank, as Collateral Agent    2012 1959511 filed 5/22/12 Delaware, State    MRC
Receivables Corporation    SunTrust Bank, as Administrative Agent    2012
4267714 filed 11/5/12 Delaware, State    Midland Funding NCC-2 Corporation   
SunTrust Bank, as Collateral Agent    2010 0433916 filed 2/9/10 Delaware, State
   Midland Funding NCC-2 Corporation    SunTrust Bank, as Collateral Agent   
2012 1959313 filed 5/22/12 Delaware, State    Midland Funding NCC-2 Corporation
   SunTrust Bank, as Administrative Agent    2012 4267789 filed 11/5/12
Delaware, State    Propel Acquisition LLC    SunTrust Bank, as Collateral Agent
   2012 2418897 filed 6/22/12 Delaware, State    Propel Acquisition LLC   
SunTrust Bank, as Administrative Agent    2012 4267839 filed 11/5/12 Delaware,
State    Propel Funding LLC    SunTrust Bank, as Collateral Agent    2013
5090825 filed 12/23/13 Delaware, State    Asset Acceptance Capital Corp.   
SunTrust Bank, as Collateral Agent    2013 4879293 filed 12/10/13 Delaware,
State    Asset Acceptance Recovery Services, LLC    SunTrust Bank, as Collateral
Agent    2013 4879236 filed 12/10/13 Delaware, State    Asset Acceptance
Solutions Group, LLC    SunTrust Bank, as Collateral Agent    2013 4879137 filed
12/10/13 Delaware, State    ASSET ACCEPTANCE, LLC    FIDELITY NATIONAL CAPITAL,
INC    2008 2185625 filed 6/25/08 Delaware, State    ASSET ACCEPTANCE, LLC   
PNCEF, LLC    2010 1136062 filed 4/2/10 Delaware, State    Asset Acceptance, LLC
   SunTrust Bank, as Collateral Agent    2013 4879129 filed 12/10/13 Delaware,
State    Legal Recovery Solutions, LLC    SunTrust Bank, as Collateral Agent   
2013 4879558 filed 12/10/13

 

[SCHEDULE 7.2]



--------------------------------------------------------------------------------

SCHEDULE 7.4(a)

PERMITTED INVESTMENTS

None.

 

[SCHEDULE 7.4(a)]



--------------------------------------------------------------------------------

SCHEDULE 7.4(b)

EXISTING INVESTMENTS

None.

 

[SCHEDULE 7.4(b)]